UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Growth Fund The fund's portfolio 12/31/12 (Unaudited) COMMON STOCKS (55.3%) (a) Shares Value Basic materials (3.5%) Agrium, Inc. (Canada) 898 $89,719 American Vanguard Corp. 5,454 169,456 Andersons, Inc. (The) 402 17,246 Archer Daniels-Midland Co. 2,476 67,818 Arkema (France) 9,825 1,033,043 Assa Abloy AB Class B (Sweden) 20,185 760,076 AuRico Gold, Inc. (Canada) (NON) 21,200 174,553 Barrick Gold Corp. (Canada) 5,025 175,903 BASF SE (Germany) 29,250 2,749,246 Bemis Co., Inc. 17,138 573,437 BHP Billiton PLC (United Kingdom) 25,215 886,043 BHP Billiton, Ltd. (Australia) 42,812 1,671,941 Black Earth Farming, Ltd. SDR (Jersey) (NON) 4,410 6,003 Buckeye Technologies, Inc. 9,590 275,329 Cambrex Corp. (NON) 31,696 360,700 Carpenter Technology Corp. 7,515 387,999 CEMEX SAB de CV ADR (Mexico) 39,300 387,891 CF Industries Holdings, Inc. 8,772 1,782,120 Chicago Bridge & Iron Co., NV 20,119 932,516 China BlueChemical, Ltd. (China) 478,000 321,024 China National Building Material Co., Ltd. (China) 202,000 302,986 China Shanshui Cement Group, Ltd. (China) 724,000 542,981 Cliffs Natural Resources, Inc. 14,726 567,835 Cresud S.A.C.I.F. y A. ADR (Argentina) (NON) 1,797 14,951 Cytec Industries, Inc. 8,055 554,426 Domtar Corp. (Canada) 5,883 491,348 Eagle Materials, Inc. 6,603 386,276 Eastman Chemical Co. 20,700 1,408,635 Enka Insaat ve Sanayi AS (Turkey) 100,746 299,854 Evraz PLC (United Kingdom) 259,168 1,143,930 First Resources, Ltd. (Singapore) 227,000 378,152 Fortescue Metals Group, Ltd. (Australia) 28,942 143,591 Fortune Brands Home & Security, Inc. (NON) 30,637 895,213 Georgia Gulf Corp. 3,201 132,137 Goldcorp, Inc. (Canada) 12,845 472,245 Golden Agri-Resources, Ltd. (Singapore) 792,000 426,363 GrainCorp, Ltd. (Australia) 5,214 67,199 Honam Petrochemical Corp. (South Korea) 1,655 383,560 Horsehead Holding Corp. (NON) 19,368 197,747 Huntsman Corp. 31,400 499,260 Incitec Pivot, Ltd. (Australia) 14,968 50,865 Innophos Holdings, Inc. 9,390 436,635 Innospec, Inc. 8,946 308,548 Intrepid Potash, Inc. 1,289 27,443 K&S AG (Germany) 4,558 210,731 KapStone Paper and Packaging Corp. 11,443 253,920 Koninklijke DSM NV (Netherlands) 14,003 843,461 Koppers Holdings, Inc. 6,674 254,613 Kraton Performance Polymers, Inc. (NON) 4,899 117,723 Kronos Worldwide, Inc. (S) 15,811 308,315 KWS Saat AG (Germany) 96 30,859 L.B. Foster Co. Class A 3,624 157,427 Landec Corp. (NON) 16,676 158,255 Lanxess AG (Germany) 4,729 413,582 LG Chemical, Ltd. (South Korea) 2,068 642,936 Linde AG (Germany) 5,029 877,005 LSB Industries, Inc. (NON) 26,393 934,840 LyondellBasell Industries NV Class A 40,909 2,335,495 Minerals Technologies, Inc. 3,828 152,814 Monsanto Co. 56,832 5,379,149 Mosaic Co. (The) 958 54,252 Newcrest Mining, Ltd. (Australia) 3,305 77,162 Nitto Denko Corp. (Japan) 19,800 974,170 NN, Inc. (NON) 25,520 233,763 Nufarm, Ltd. (Australia) 7,463 45,307 OM Group, Inc. (NON) 8,356 185,503 Packaging Corp. of America 15,700 603,979 PolyOne Corp. 25,465 519,995 Polyus Gold International, Ltd. (Russia) (NON) 112,750 376,665 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 108,357 PPG Industries, Inc. 18,459 2,498,426 PT Astra Agro Lestari Tbk (Indonesia) 12,500 25,643 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 205,500 480,100 Rio Tinto PLC (United Kingdom) 27,027 1,574,930 Rio Tinto, Ltd. (Australia) 21,868 1,522,098 Sealed Air Corp. 32,377 566,921 Sherwin-Williams Co. (The) 11,100 1,707,402 Siam Cement PCL NVDR (Thailand) 33,000 476,287 SLC Agricola SA (Brazil) 1,985 19,244 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 89,054 Sung Kwang Bend Co., Ltd. (South Korea) 17,050 394,206 Syngenta AG (Switzerland) 3,112 1,255,328 Teck Resources, Ltd. Class B (Canada) 5,500 199,884 Trex Co., Inc. (NON) 9,831 366,008 Tronox, Ltd. Class A 14,075 256,869 Vale SA ADR (Preference) (Brazil) 33,785 685,836 Vale SA ADR (Brazil) 15,936 334,019 Valspar Corp. 14,210 886,704 Vilmorin & Cie (France) 217 26,837 voestalpine AG (Austria) 22,356 822,066 W.R. Grace & Co. (NON) 19,397 1,304,060 Xstrata PLC (United Kingdom) 17,109 304,302 Yara International ASA (Norway) 1,446 71,774 Capital goods (3.7%) ABB, Ltd. (Switzerland) 41,691 865,668 Aecom Technology Corp. (NON) 24,200 575,960 AGCO Corp. (NON) 2,172 106,689 Aisin Seiki Co., Ltd. (Japan) 6,500 202,718 Alliant Techsystems, Inc. 4,772 295,673 Altra Holdings, Inc. 18,875 416,194 American Axle & Manufacturing Holdings, Inc. (NON) 13,002 145,622 Applied Industrial Technologies, Inc. 10,106 424,553 Avery Dennison Corp. 21,400 747,288 AZZ, Inc. 5,962 229,120 Ball Corp. 23,300 1,042,675 Beijing Enterprises Water Group, Ltd. (Hong Kong) 506,000 131,576 Boeing Co. (The) 91,300 6,880,368 Canon, Inc. (Japan) 3,650 143,161 Chart Industries, Inc. (NON) 8,552 570,162 Chase Corp. 10,282 191,245 China Communications Construction Co., Ltd. (China) 304,000 298,519 China Railway Group, Ltd. Class H (China) 748,000 440,207 Chiyoda Corp. (Japan) 12,000 171,827 CNH Global NV 1,651 66,519 CTCI Corp. (Taiwan) 181,000 358,423 Cummins, Inc. 28,652 3,104,444 Daelim Industrial Co., Ltd. (South Korea) 4,417 362,863 Daikin Industries, Ltd. (Japan) 4,700 161,494 Deere & Co. 1,306 112,865 Delphi Automotive PLC (United Kingdom) (NON) 58,800 2,249,100 Dongfang Electric Corp., Ltd. (China) 275,800 566,980 DXP Enterprises, Inc. (NON) 4,939 242,357 Embraer SA ADR (Brazil) 14,069 401,107 European Aeronautic Defense and Space Co. NV (France) 29,737 1,165,492 Finning International, Inc. (Canada) 6,600 163,026 Franklin Electric Co., Inc. 6,920 430,216 FreightCar America, Inc. 10,382 232,764 Fuji Electric Co., Ltd. (Japan) 287,000 708,014 Gardner Denver, Inc. 10,600 726,100 Generac Holdings, Inc. 11,148 382,488 General Dynamics Corp. 46,400 3,214,128 Global Power Equipment Group, Inc. 8,521 146,135 Great Lakes Dredge & Dock Corp. 72,466 647,121 Greenbrier Companies, Inc. (NON) 23,441 379,041 Harbin Electric Co., Ltd. (China) 360,000 314,870 Honghua Group, Ltd. (China) 452,000 202,627 Hyflux, Ltd. (Singapore) (S) 88,000 92,565 Hyster-Yale Materials Holdings, Inc. 1,912 93,306 Hyster-Yale Materials Holdings, Inc. Class B (F) 1,912 93,306 Hyundai Mobis (South Korea) 3,434 931,392 Hyundai Wia Corp. (South Korea) 3,085 502,793 IHI Corp. (Japan) 162,000 416,403 Ingersoll-Rand PLC 46,700 2,239,732 Invensys PLC (United Kingdom) 131,525 714,581 Jaiprakash Associates, Ltd. (India) 88,231 159,133 JGC Corp. (Japan) 25,000 778,806 KBR, Inc. 29,900 894,608 Leggett & Platt, Inc. 31,100 846,542 Lindsay Corp. 836 66,980 Lockheed Martin Corp. 37,023 3,416,853 McDermott International, Inc. (NON) 78,680 867,054 Metso Corp. OYJ (Finland) 2,080 90,611 Mitsubishi Electric Corp. (Japan) 50,000 425,572 Mori Seiki Co., Ltd. (Japan) 17,000 148,599 NACCO Industries, Inc. Class A 1,912 116,039 Northrop Grumman Corp. 38,100 2,574,798 NSK, Ltd. (Japan) 33,000 235,168 Raytheon Co. 49,279 2,836,499 Rolls-Royce Holdings PLC (United Kingdom) 17,023 245,272 Safran SA (France) 5,652 246,628 Samsung Engineering Co., Ltd. (South Korea) 1,500 233,766 Schindler Holding AG (Switzerland) 5,462 788,938 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 340,911 Smith & Wesson Holding Corp. (NON) (S) 17,027 143,708 Standard Motor Products, Inc. 18,045 400,960 Standex International Corp. 5,139 263,579 Staples, Inc. 123,626 1,409,336 Sturm Ruger & Co., Inc. (S) 4,104 186,322 Terex Corp. (NON) 24,000 674,640 Tetra Tech, Inc. (NON) 7,047 186,393 TriMas Corp. (NON) 21,055 588,698 Valmont Industries, Inc. 3,640 497,042 Vinci SA (France) 23,941 1,139,410 WABCO Holdings, Inc. (NON) 13,500 880,065 Woongjin Coway Company, Ltd. (South Korea) 12,730 519,329 Communication services (2.7%) Advanced Info Service PCL (Thailand) 64,600 441,366 Allot Communications, Ltd. (Israel) (NON) 6,323 112,676 America Movil SAB de CV ADR Ser. L (Mexico) 28,823 666,964 Aruba Networks, Inc. (NON) 10,050 208,538 AT&T, Inc. 93,779 3,161,290 BCE, Inc. (Canada) 6,282 269,229 British Sky Broadcasting Group PLC (United Kingdom) 49,630 619,973 BroadSoft, Inc. (NON) 4,061 147,536 BT Group PLC (United Kingdom) 173,050 652,311 CalAmp Corp. (NON) 18,032 150,026 Cincinnati Bell, Inc. (NON) 35,344 193,685 Comcast Corp. Class A 233,931 8,744,341 Comtech Telecommunications Corp. 4,759 120,783 Deutsche Telekom AG (Germany) 54,415 618,222 DISH Network Corp. Class A 37,700 1,372,280 EchoStar Corp. Class A (NON) 45,264 1,548,934 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 3,941 81,495 France Telecom SA (France) 53,650 600,805 HSN, Inc. 7,268 400,321 IAC/InterActiveCorp. 39,347 1,861,113 InterDigital, Inc. 2,517 103,449 InterXion Holding NV (Netherlands) (NON) 16,521 392,539 Kabel Deutschland Holding AG (Germany) 6,368 476,188 Loral Space & Communications, Inc. 5,130 280,406 MetroPCS Communications, Inc. (NON) 76,000 755,440 MTN Group, Ltd. (South Africa) 26,066 547,869 NeuStar, Inc. Class A (NON) 10,595 444,248 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,600 109,216 NTELOS Holdings Corp. 6,295 82,527 NTT DoCoMo, Inc. (Japan) 503 722,383 ShoreTel, Inc. (NON) 40,691 172,530 TDC A/S (Denmark) 13,070 92,623 Tele2 AB Class B (Sweden) 32,977 598,080 Telefonica SA (Spain) 49,456 671,550 Telenor ASA (Norway) 30,245 614,479 Telstra Corp., Ltd. (Australia) 181,970 828,965 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 47,991 310,501 tw telecom, inc. (NON) 35,200 896,544 USA Mobility, Inc. 14,757 172,362 Verizon Communications, Inc. 222,615 9,632,551 Virgin Media, Inc. (United Kingdom) 3,900 143,325 Vodafone Group PLC (United Kingdom) 597,294 1,502,114 Ziggo NV (Netherlands) 4,417 142,753 Conglomerates (1.0%) AMETEK, Inc. 40,954 1,538,642 Danaher Corp. 78,654 4,396,759 General Electric Co. 193,956 4,071,136 Marubeni Corp. (Japan) 45,000 322,474 Mitsui & Co., Ltd. (Japan) 46,200 691,165 Siemens AG (Germany) 13,733 1,492,634 Tyco International, Ltd. 84,038 2,458,112 Consumer cyclicals (6.7%) ADT Corp. (The) 38,941 1,810,367 Advance Auto Parts, Inc. 14,950 1,081,633 Aeon Co., Ltd. (Japan) 48,800 557,811 Aggreko PLC (United Kingdom) 3,253 93,291 Alliance Global Group, Inc. (Philippines) 960,300 392,456 American Eagle Outfitters, Inc. 41,900 859,369 Babcock International Group PLC (United Kingdom) 37,949 588,921 Bayerische Motoren Werke (BMW) AG (Germany) 931 89,788 Beazer Homes USA, Inc. (NON) 39,127 660,855 Bed Bath & Beyond, Inc. (NON) 36,753 2,054,860 Belo Corp. Class A 87,776 673,242 Big Lots, Inc. (NON) 30,358 863,989 BR Malls Participacoes SA (Brazil) 36,361 479,841 Bridgestone Corp. (Japan) 8,800 228,106 Brilliance China Automotive Holdings, Inc. (China) (NON) 386,000 483,061 Brunswick Corp. 4,252 123,691 Buckle, Inc. (The) 4,333 193,425 Bunzl PLC (United Kingdom) 39,674 647,788 Bureau Veritas SA (France) 5,511 612,728 Cabela's, Inc. (NON) 8,063 336,630 Carmike Cinemas, Inc. (NON) 13,444 201,660 Cash America International, Inc. 2,554 101,317 Chico's FAS, Inc. 40,400 745,784 Christian Dior SA (France) 8,367 1,446,533 Cie Financiere Richemont SA (Switzerland) 12,432 994,106 Cie Generale des Etablissements Michelin (France) 8,548 810,376 Coach, Inc. 44,208 2,453,986 Compagnie Financiere Richemont SA (Switzerland) 54,786 430,826 Compass Group PLC (United Kingdom) 95,397 1,128,237 Conn's, Inc. (NON) 10,826 332,142 Continental AG (Germany) 1,291 149,375 Cooper Tire & Rubber Co. 33,615 852,476 Corporate Executive Board Co. (The) 3,147 149,357 Crocs, Inc. (NON) 7,606 109,450 Daihatsu Motor Co., Ltd. (Japan) 30,000 593,389 Daimler AG (Registered Shares) (Germany) 8,825 482,240 Deckers Outdoor Corp. (NON) 2,817 113,441 Deluxe Corp. 17,609 567,714 Demand Media, Inc. (NON) 9,191 85,384 Destination Maternity Corp. 20,340 438,530 Dillards, Inc. Class A 7,419 621,490 DreamWorks Animation SKG, Inc. Class A (NON) 7,383 122,336 Elders, Ltd. (Australia) (NON) 44,692 5,433 Expedia, Inc. 17,998 1,105,977 Experian Group, Ltd. (United Kingdom) 35,642 575,877 Fiat Industrial SpA (Italy) 89,491 981,222 Finish Line, Inc. (The) Class A 15,232 288,342 Foot Locker, Inc. 31,073 998,065 Ford Otomotiv Sanayi AS (Turkey) 35,968 432,920 Foschini Group, Ltd. (The) (South Africa) 37,333 621,693 Francesca's Holdings Corp. (NON) (S) 7,177 186,315 Fuji Heavy Industries, Ltd. (Japan) 51,000 642,155 G&K Services, Inc. Class A 5,703 194,757 GameStop Corp. Class A 19,847 497,961 Gannett Co., Inc. 52,276 941,491 Gap, Inc. (The) 52,000 1,614,080 Genesco, Inc. (NON) 2,136 117,480 Global Cash Access Holdings, Inc. (NON) 24,242 190,057 Global Mediacom Tbk PT (Indonesia) 807,500 201,507 Green Dot Corp. Class A (NON) 15,211 185,574 Grupo Televisa, S.A.B ADR (Mexico) 24,200 643,236 Haier Electronics Group Co., Ltd. (China) (NON) 534,000 785,163 HMS Holdings Corp. (NON) 6,624 171,694 Home Depot, Inc. (The) 136,581 8,447,535 Hyundai Motor Co. (South Korea) 1,402 288,568 Indofood Agri Resources, Ltd. (Singapore) 7,000 7,714 Isuzu Motors, Ltd. (Japan) 203,000 1,209,240 Jarden Corp. 17,300 894,410 KAR Auction Services, Inc. 14,528 294,047 Kia Motors Corp. (South Korea) 8,834 470,068 Kingfisher PLC (United Kingdom) 107,583 496,914 La-Z-Boy, Inc. 33,134 468,846 LeapFrog Enterprises, Inc. (NON) 28,951 249,847 Lear Corp. 21,569 1,010,292 Localiza Rent a Car SA (Brazil) 28,182 516,154 Lowe's Cos., Inc. 149,027 5,293,439 LS Corp. (South Korea) 754 66,806 Lumber Liquidators Holdings, Inc. (NON) 2,258 119,290 Macy's, Inc. 63,303 2,470,083 Major Cineplex Group PCL (Thailand) 466,500 289,752 Maruti Suzuki India, Ltd. (India) 6,864 188,170 MAXIMUS, Inc. 2,156 136,302 McGraw-Hill Cos., Inc. (The) 43,097 2,356,113 MGM China Holdings, Ltd. (Hong Kong) 362,400 666,039 Millennial Media, Inc. (NON) 6,911 86,595 Mitra Adiperkasa Tbk PT (Indonesia) 339,500 237,707 Mitsubishi Motors Corp. (Japan) (NON) 526,000 543,715 Namco Bandai Holdings, Inc. (Japan) 32,300 418,900 News Corp. Class A 4,724 120,651 Next PLC (United Kingdom) 21,058 1,299,715 Nissan Motor Co., Ltd. (Japan) 104,800 994,704 Nu Skin Enterprises, Inc. Class A 7,412 274,615 O'Reilly Automotive, Inc. (NON) 20,150 1,801,813 OPAP SA (Greece) 48,287 345,888 Pearson PLC (United Kingdom) 12,452 243,428 PetSmart, Inc. 19,920 1,361,333 Pier 1 Imports, Inc. 5,884 117,680 PPR SA (France) 585 109,034 Priceline.com, Inc. (NON) 6,561 4,075,693 PulteGroup, Inc. (NON) 69,600 1,263,936 Randstad Holding NV (Netherlands) 6,061 223,736 Rent-A-Center, Inc. 3,332 114,488 Ryland Group, Inc. (The) 8,711 317,952 Scania AB Class B (Sweden) 32,413 674,129 Scholastic Corp. 4,855 143,514 Select Comfort Corp. (NON) 7,073 185,100 Sinclair Broadcast Group, Inc. Class A 36,213 457,008 Six Flags Entertainment Corp. 4,172 255,326 SJM Holdings, Ltd. (Hong Kong) 353,000 830,699 Sonic Automotive, Inc. Class A 53,960 1,127,224 Standard Parking Corp. (NON) 17,967 395,094 Suzuki Motor Corp. (Japan) 40,600 1,061,355 Swire Pacific, Ltd. Class A (Hong Kong) 83,500 1,037,647 Tata Motors, Ltd. (India) 109,029 624,506 Tempur-Pedic International, Inc. (NON) 9,168 288,700 TJX Cos., Inc. (The) 97,500 4,138,875 Tongaat Hulett, Ltd. (South Africa) 15,573 247,789 Total Systems Services, Inc. 80,300 1,720,026 Town Sports International Holdings, Inc. 21,650 230,573 Trump Entertainment Resorts, Inc. (NON) 163 652 TUI Travel PLC (United Kingdom) 47,319 220,209 URS Corp. 15,914 624,784 Valeo SA (France) 6,847 347,187 ValueClick, Inc. (NON) 14,444 280,358 Vertis Holdings, Inc. (NON) (F) 585 6 Volkswagen AG (Preference) (Germany) 4,847 1,102,721 VOXX International Corp. (NON) 34,312 230,920 Wal-Mart Stores, Inc. 127,934 8,728,937 WPP PLC (United Kingdom) 44,339 644,568 Wyndham Worldwide Corp. 26,747 1,423,208 Wynn Resorts, Ltd. 14,146 1,591,284 Consumer staples (4.7%) AFC Enterprises (NON) 35,404 925,107 Ajinomoto Co., Inc. (Japan) 50,000 661,555 Alsea SAB de CV (Mexico) 149,000 297,048 Anheuser-Busch InBev NV (Belgium) 16,904 1,477,217 Apollo Group, Inc. Class A (NON) 10,946 228,990 Associated British Foods PLC (United Kingdom) 41,587 1,058,554 Avis Budget Group, Inc. (NON) 40,981 812,243 Barrett Business Services, Inc. 5,119 194,983 Beacon Roofing Supply, Inc. (NON) 11,425 380,224 BRF - Brasil Foods SA ADR (Brazil) 2,498 52,733 Brinker International, Inc. 15,145 469,344 British American Tobacco (BAT) PLC (United Kingdom) 28,178 1,427,780 Bunge, Ltd. 1,011 73,490 Calbee, Inc. (Japan) 8,400 591,267 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 72,000 4,645 Cheesecake Factory, Inc. (The) 2,855 93,416 Chiquita Brands International, Inc. (NON) 879 7,252 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 6,782 301,053 Coca-Cola Co. (The) 35,804 1,297,895 Cola-Cola Amatil, Ltd. (Australia) 12,366 173,858 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 10,745 451,183 Constellation Brands, Inc. Class A (NON) 23,200 821,048 Core-Mark Holding Co., Inc. 5,394 255,406 CVS Caremark Corp. 108,738 5,257,482 DeNA Co., Ltd. (Japan) 11,000 361,689 Diageo PLC (United Kingdom) 22,403 652,208 Distribuidora Internacional de Alimentacion SA (Spain) 88,698 569,941 Domino's Pizza, Inc. 2,880 125,424 Fomento Economico Mexicano SAB de CV ADR (Mexico) 2,500 251,750 General Mills, Inc. 64,500 2,606,445 Geo Group, Inc. (The) 11,623 327,769 Glanbia PLC (Ireland) 3,131 35,021 Heineken Holding NV (Netherlands) 15,028 823,184 Imperial Tobacco Group PLC (United Kingdom) 1,853 71,553 Ingredion, Inc. 1,042 67,136 IOI Corp. Bhd (Malaysia) 27,000 45,025 Itron, Inc. (NON) 7,975 355,286 Japan Tobacco, Inc. (Japan) 50,000 1,409,584 JM Smucker Co. (The) 14,200 1,224,608 Kao Corp. (Japan) 28,000 729,524 Kerry Group PLC Class A (Ireland) 10,629 564,198 Koninklijke Ahold NV (Netherlands) 51,732 687,141 Kraft Foods Group, Inc. (NON) 58,500 2,659,995 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 50,351 Lawson, Inc. (Japan) 3,600 244,704 Liberty Interactive Corp. Class A (NON) 94,800 1,865,664 Lorillard, Inc. 14,696 1,714,582 M Dias Branco SA (Brazil) 8,802 335,701 Magnit OJSC GDR (Russia) 20,083 813,197 Maple Leaf Foods, Inc. (Canada) 2,025 24,368 Molson Coors Brewing Co. Class B 19,134 818,744 Nestle SA (Switzerland) 47,411 3,089,970 Olam International, Ltd. (Singapore) (NON) 14,398 4,651 Olam International, Ltd. (Singapore) (S) 46,000 58,996 On Assignment, Inc. (NON) 9,768 198,095 OpenTable, Inc. (NON) 2,603 127,026 Papa John's International, Inc. (NON) 3,782 207,783 Pernod-Ricard SA (France) 4,561 536,313 Philip Morris International, Inc. 121,639 10,173,886 Prestige Brands Holdings, Inc. (NON) 13,248 265,357 Procter & Gamble Co. (The) 171,368 11,634,174 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 23,531 Rakuten, Inc. (Japan) 30,400 237,081 Robert Half International, Inc. 28,235 898,438 Ruby Tuesday, Inc. (NON) 26,533 208,549 SABMiller PLC (United Kingdom) 17,904 842,707 Smithfield Foods, Inc. (NON) 1,140 24,590 Spartan Stores, Inc. 10,414 159,959 Suedzucker AG (Germany) 17,973 735,430 Tate & Lyle PLC (United Kingdom) 3,554 44,071 Tesco PLC (United Kingdom) 52,817 290,141 Toyota Tsusho Corp. (Japan) 42,900 1,059,204 TrueBlue, Inc. (NON) 2,818 44,384 Tyson Foods, Inc. Class A 1,994 38,684 Unilever PLC (United Kingdom) 16,625 631,049 United Natural Foods, Inc. (NON) 5,427 290,833 USANA Health Sciences, Inc. (NON) (S) 2,566 84,498 Walgreen Co. 82,732 3,061,911 Wilmar International, Ltd. (Singapore) 14,000 38,693 Wolseley PLC (United Kingdom) 2,975 141,395 Woolworths, Ltd. (Australia) 30,173 922,210 Energy (5.0%) Alpha Natural Resources, Inc. (NON) 45,600 444,144 BG Group PLC (United Kingdom) 38,826 651,045 BP PLC (United Kingdom) 212,599 1,473,048 Cabot Oil & Gas Corp. 29,200 1,452,408 Cairn India, Ltd. (India) 68,465 400,941 Caltex Australia, Ltd. (Australia) 43,952 885,806 Canadian Natural Resources, Ltd. (Canada) 8,200 236,099 Chevron Corp. 33,437 3,615,877 CNOOC, Ltd. (China) 482,000 1,058,355 ConocoPhillips 123,623 7,168,898 CVR Energy, Inc. (Escrow) 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) (RES) 8,417 126,255 Delek US Holdings, Inc. 15,423 390,510 ENI SpA (Italy) 73,647 1,816,838 EPL Oil & Gas, Inc. (NON) 17,620 397,331 Eurasia Drilling Co., Ltd. GDR (Russia) 14,422 517,659 Exxon Mobil Corp. 121,435 10,510,199 Ezion Holdings, Ltd. (Singapore) 490,000 683,735 Halliburton Co. 8,000 277,520 Helix Energy Solutions Group, Inc. (NON) 33,455 690,511 Helmerich & Payne, Inc. 15,885 889,719 HollyFrontier Corp. 29,499 1,373,178 Inpex Corp. (Japan) 57 304,201 Key Energy Services, Inc. (NON) 32,892 228,599 Kodiak Oil & Gas Corp. (NON) 25,708 227,516 Lukoil OAO ADR (Russia) 21,741 1,453,521 Marathon Petroleum Corp. 41,856 2,636,928 Occidental Petroleum Corp. 81,953 6,278,419 Oceaneering International, Inc. 17,364 934,010 Oil States International, Inc. (NON) 9,800 701,092 ONEOK, Inc. 33,800 1,444,950 Pacific Rubiales Energy Corp. (Colombia) 19,018 441,848 Peabody Energy Corp. 41,795 1,112,165 Petrofac, Ltd. (United Kingdom) 57,375 1,554,451 Petroleo Brasileiro SA ADR (Preference) (Brazil) 29,051 560,684 Phillips 66 69,662 3,699,052 Repsol SA (Spain) (NON) 25,267 15,408 Repsol YPF SA (Spain) 25,267 518,900 Rosetta Resources, Inc. (NON) 4,801 217,773 Royal Dutch Shell PLC Class A (United Kingdom) 48,766 1,723,124 Royal Dutch Shell PLC Class A (United Kingdom) 33,180 1,140,799 Royal Dutch Shell PLC Class B (United Kingdom) 37,653 1,332,628 Sapurakencana Petroleum Bhd (Malaysia) (NON) 210,100 217,369 Schlumberger, Ltd. 118,137 8,185,713 Statoil ASA (Norway) 23,062 578,720 Stone Energy Corp. (NON) 11,910 244,393 Suncor Energy, Inc. (Canada) 16,800 552,456 Swift Energy Co. (NON) 14,922 229,650 Technip SA (France) 2,258 259,962 Tesoro Corp. 38,249 1,684,868 Total SA (France) 22,172 1,147,568 Tullow Oil PLC (United Kingdom) 12,788 260,419 Unit Corp. (NON) 5,684 256,064 Vaalco Energy, Inc. (NON) 62,241 538,385 Valero Energy Corp. 69,822 2,382,327 W&T Offshore, Inc. 10,780 172,803 Western Refining, Inc. 17,197 484,783 Financials (10.3%) 3i Group PLC (United Kingdom) 112,322 392,579 ACE, Ltd. 5,396 430,601 AG Mortgage Investment Trust, Inc. (R) 5,934 139,330 Ageas (Belgium) 23,061 688,041 Agree Realty Corp. (R) 10,033 268,784 Agricultural Bank of China, Ltd. (China) 1,227,000 617,019 AIA Group, Ltd. (Hong Kong) 333,000 1,327,151 Alleghany Corp. (NON) 4,500 1,509,390 Allianz SE (Germany) 10,349 1,433,716 Allied World Assurance Co. Holdings AG 17,826 1,404,689 Amata Corp. PLC (Thailand) 733,900 388,662 American Capital Agency Corp. (R) 41,100 1,189,434 American Equity Investment Life Holding Co. 23,561 287,680 American Financial Group, Inc. 25,772 1,018,509 American International Group, Inc. (NON) 129,000 4,553,700 Amtrust Financial Services, Inc. 6,242 179,083 Aon PLC 68,042 3,783,135 Apollo Commercial Real Estate Finance, Inc. (R) 11,354 184,275 Apollo Residential Mortgage, Inc. 10,792 217,890 Arlington Asset Investment Corp. Class A 6,828 141,818 ARMOUR Residential REIT, Inc. (R) 31,828 205,927 Ashford Hospitality Trust, Inc. (R) 37,512 394,251 Ashmore Group PLC (United Kingdom) 45,270 261,766 Associated Banc-Corp. 52,400 687,488 Australia & New Zealand Banking Group, Ltd. (Australia) 42,454 1,111,484 AvalonBay Communities, Inc. (R) 10,905 1,478,609 AXA SA (France) 69,491 1,256,950 Axis Capital Holdings, Ltd. 31,600 1,094,624 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 32,669 299,913 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 486,113 Banco Santander Brasil SA ADS (Brazil) 52,023 378,207 Banco Santander Central Hispano SA (Spain) 115,200 928,867 Bank Mandiri (Persero) Tbk PT (Indonesia) 703,500 594,931 Barclays PLC (United Kingdom) 563,585 2,433,776 Berkshire Hathaway, Inc. Class B (NON) 19,068 1,710,400 BM&F Bovespa SA (Brazil) 85,000 581,197 BNP Paribas SA (France) 23,072 1,300,503 BofI Holding, Inc. (NON) 14,866 414,315 BR Properties SA (Brazil) 19,500 242,857 British Land Company PLC (United Kingdom) (R) 33,283 309,425 C C Land Holdings, Ltd. (China) 983,687 351,508 Cardinal Financial Corp. 19,506 317,363 CBL & Associates Properties, Inc. (R) 38,074 807,550 Chimera Investment Corp. (R) 224,791 586,705 China Construction Bank Corp. (China) 1,467,000 1,195,611 China Everbright, Ltd. (China) 224,000 440,296 China Overseas Grand Oceans Group, Ltd. (China) 513,000 625,045 China Overseas Land & Investment, Ltd. (China) 218,000 660,358 Chongqing Rural Commercial Bank (China) 575,000 320,054 CIMB Group Holdings Berhad (Malaysia) 220,100 549,769 CIT Group, Inc. (NON) 47,398 1,831,459 Citigroup, Inc. 4,000 158,240 Citizens & Northern Corp. 12,608 238,291 Citizens Republic Bancorp, Inc. (NON) 11,186 212,198 City National Corp. 14,792 732,500 CNO Financial Group, Inc. 43,761 408,290 Commonwealth Bank of Australia (Australia) 26,833 1,743,001 CoreLogic, Inc. (NON) 59,800 1,609,816 Credit Acceptance Corp. (NON) 1,243 126,388 Credit Agricole SA (France) (NON) 79,219 643,186 Credit Suisse Group (Switzerland) 16,372 410,795 DBS Group Holdings, Ltd. (Singapore) 50,000 612,066 Deutsche Bank AG (Germany) 19,543 851,440 Dexus Property Group (Australia) 822,838 872,461 Discover Financial Services 73,800 2,844,990 Discovery Holdings, Ltd. (South Africa) 50,205 369,561 Dynex Capital, Inc. (R) 27,859 262,989 East West Bancorp, Inc. 15,996 343,754 Eaton Vance Corp. 32,652 1,039,966 EPR Properties (R) 3,970 183,057 Federal Realty Investment Trust (R) 8,500 884,170 Fidelity National Financial, Inc. Class A 59,682 1,405,511 Fifth Third Bancorp 196,000 2,977,240 Financial Institutions, Inc. 13,027 242,693 First Community Bancshares Inc. 12,298 196,399 First Industrial Realty Trust (NON) (R) 12,035 169,453 FirstRand, Ltd. (South Africa) 77,897 288,041 Flushing Financial Corp. 22,873 350,872 Genworth Financial, Inc. Class A (NON) 254,772 1,913,338 Glimcher Realty Trust (R) 23,383 259,317 Goldman Sachs Group, Inc. (The) 53,221 6,788,871 Grupo Financiero Banorte SAB de CV (Mexico) 149,731 966,870 Hana Financial Group, Inc. (South Korea) 15,670 512,277 Hanmi Financial Corp. (NON) 25,826 350,975 Hatteras Financial Corp. (R) 15,500 384,555 Health Care REIT, Inc. (R) 28,700 1,759,023 Heartland Financial USA, Inc. 8,734 228,394 HFF, Inc. Class A 39,612 590,219 Home Loan Servicing Solutions, Ltd. (Cayman Islands) 3,381 63,901 Hongkong Land Holdings, Ltd. (Hong Kong) 23,000 161,755 Housing Development Finance Corp., Ltd. (HDFC) (India) 73,099 1,115,033 HSBC Holdings, PLC (United Kingdom) 264,439 2,796,926 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 9,050 282,522 ICICI Bank, Ltd. (India) 23,847 502,308 Industrial and Commercial Bank of China, Ltd. (China) 1,859,000 1,340,652 ING Groep NV GDR (Netherlands) (NON) 86,487 827,049 Insurance Australia Group, Ltd. (Australia) 222,085 1,092,198 Invesco Mortgage Capital, Inc. (R) 9,751 192,192 Investors Real Estate Trust (R) 27,134 236,880 Jones Lang LaSalle, Inc. 5,288 443,875 Joyo Bank, Ltd. (The) (Japan) 122,000 576,526 JPMorgan Chase & Co. 264,777 11,642,245 Kasikornbank PCL NVDR (Thailand) 78,900 501,094 KKR & Co. LP 9,600 146,208 Lexington Realty Trust (R) 74,069 774,021 LIC Housing Finance, Ltd. (India) (NON) 99,854 533,173 LTC Properties, Inc. (R) 14,195 499,522 Macquarie Group, Ltd. (Australia) 4,678 173,977 Maiden Holdings, Ltd. (Bermuda) 21,593 198,440 MainSource Financial Group, Inc. 19,392 245,697 MFA Financial, Inc. (R) 31,998 259,504 Mission West Properties (R) 18,575 169,218 Mitsubishi Estate Co., Ltd. (Japan) 21,000 502,032 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 412,700 2,220,796 Mitsui Fudosan Co., Ltd. (Japan) 7,000 171,018 Nasdaq OMX Group, Inc. (The) 39,762 994,448 National Bank of Canada (Canada) 4,029 312,858 National Financial Partners Corp. (NON) 10,559 180,981 National Health Investors, Inc. (R) 12,461 704,420 Nationstar Mortgage Holdings, Inc. (NON) (S) 13,597 421,235 Nelnet, Inc. Class A 11,717 349,049 Northern Trust Corp. 38,081 1,910,143 Ocwen Financial Corp. (NON) 13,578 469,663 One Liberty Properties, Inc. (R) 13,137 266,550 Oriental Financial Group (Puerto Rico) 11,458 152,964 ORIX Corp. (Japan) 13,900 1,568,460 PartnerRe, Ltd. 17,731 1,427,168 Peoples Bancorp, Inc. 12,029 245,752 Persimmon PLC (United Kingdom) 18,637 246,124 PNC Financial Services Group, Inc. 68,699 4,005,839 Popular, Inc. (Puerto Rico) (NON) 43,803 910,664 Portfolio Recovery Associates, Inc. (NON) 2,572 274,844 Porto Seguro SA (Brazil) 50,737 582,082 Protective Life Corp. 36,476 1,042,484 Prudential PLC (United Kingdom) 131,776 1,838,708 PS Business Parks, Inc. (R) 8,562 556,359 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 879,500 640,515 Public Storage (R) 15,095 2,188,171 Realogy Holdings Corp. (NON) 1,196 50,184 Regus PLC (United Kingdom) 161,536 291,505 Republic Bancorp, Inc. Class A 7,821 165,258 Resona Holdings, Inc. (Japan) 115,600 524,109 Royal Bank of Scotland PLC (The) (United Kingdom) (NON) 50,105 269,859 Sberbank of Russia ADR (Russia) 146,963 1,826,790 SCOR SE (France) 6,221 167,745 Security Bank Corp. (Philippines) 68,670 261,444 Siam Commercial Bank PCL (Thailand) 90,200 533,710 Simon Property Group, Inc. (R) 28,224 4,461,932 Societe Generale SA (France) (NON) 7,207 271,086 Sovran Self Storage, Inc. (R) 8,745 543,065 St. Joe Co. (The) (NON) 45,235 1,044,024 Standard Chartered PLC (United Kingdom) 32,503 823,908 Standard Life PLC (United Kingdom) 119,272 637,071 Starwood Property Trust, Inc. (R) 7,561 173,601 State Street Corp. 66,900 3,144,969 Stockland (Units) (Australia) (R) 192,486 709,655 Sun Hung Kai Properties, Ltd. (Hong Kong) 28,000 422,609 Svenska Handelsbanken AB Class A (Sweden) 23,164 829,966 Swedbank AB Class A (Sweden) 59,620 1,173,226 Symetra Financial Corp. 21,659 281,134 Synovus Financial Corp. 263,700 646,065 Tanger Factory Outlet Centers (R) 14,100 482,220 Tokyu Land Corp. (Japan) 193,000 1,410,866 Toronto-Dominion Bank (The) (Canada) 18,483 1,558,671 Turkiye Garanti Bankasi AS (Turkey) 137,273 714,156 Turkiye Halk Bankasi AS (Turkey) 37,763 371,728 UBS AG (Switzerland) 68,717 1,080,656 UniCredit SpA (Italy) (NON) 69,823 344,792 Unitech, Ltd. (India) (NON) 303,323 188,387 United Overseas Bank, Ltd. (Singapore) 8,000 131,027 Universal Health Realty Income Trust (R) 3,323 168,177 Urstadt Biddle Properties, Inc. Class A (R) 10,581 208,234 Validus Holdings, Ltd. 30,860 1,067,139 Virginia Commerce Bancorp, Inc. (NON) 31,827 284,852 Virtus Investment Partners, Inc. (NON) 1,921 232,326 Visa, Inc. Class A 1,700 257,686 Vornado Realty Trust (R) 21,000 1,681,680 WageWorks, Inc. (NON) 8,078 143,788 Walker & Dunlop, Inc. (NON) 19,769 329,352 Walter Investment Management Corp. (NON) 16,785 722,091 Washington Banking Co. 15,064 205,172 Wells Fargo & Co. 56,482 1,930,555 Westfield Group (Australia) 53,761 593,219 Westpac Banking Corp. (Australia) 28,906 790,244 Wheelock and Co., Ltd. (Hong Kong) 122,000 620,855 World Acceptance Corp. (NON) 2,674 199,373 Health care (6.0%) ABIOMED, Inc. (NON) 9,473 127,507 Affymax, Inc. (NON) 6,282 119,358 Air Methods Corp. 5,118 188,803 Alere, Inc. (NON) 15,285 282,773 Alfresa Holdings Corp. (Japan) 9,300 363,432 Amedisys, Inc. (NON) 3,170 35,726 AmerisourceBergen Corp. 56,485 2,439,022 Amgen, Inc. 64,705 5,585,336 AmSurg Corp. (NON) 8,617 258,596 Astellas Pharma, Inc. (Japan) 14,800 664,835 AstraZeneca PLC (United Kingdom) 22,739 1,074,995 athenahealth, Inc. (NON) 3,331 244,662 Bayer AG (Germany) 22,464 2,133,238 Bio-Reference Labs, Inc. (NON) 4,489 128,789 BioMarin Pharmaceuticals, Inc. (NON) 3,867 190,450 Bristol-Myers Squibb Co. 147,000 4,790,730 Celgene Corp. (NON) 41,868 3,295,849 Centene Corp. (NON) 2,482 101,762 Chindex International, Inc. (NON) 2,179 22,880 CIGNA Corp. 60,700 3,245,022 Coloplast A/S Class B (Denmark) 17,980 881,207 Community Health Systems, Inc. 6,340 194,892 Computer Programs & Systems, Inc. 2,114 106,419 Conmed Corp. 17,376 485,659 Covidien PLC 3,321 191,755 Cubist Pharmaceuticals, Inc. (NON) 10,478 440,705 Cyberonics, Inc. (NON) 2,597 136,420 Elan Corp. PLC ADR (Ireland) (NON) 21,440 218,902 Elekta AB Class B (Sweden) 6,131 96,684 Eli Lilly & Co. 90,047 4,441,118 Endo Health Solutions, Inc. (NON) 10,032 263,541 Fresenius SE & Co. KGgA (Germany) 6,968 801,968 Gilead Sciences, Inc. (NON) 65,671 4,823,535 GlaxoSmithKline PLC (United Kingdom) 53,004 1,150,801 Glenmark Pharmaceuticals, Ltd. (India) (NON) 35,306 342,292 Greatbatch, Inc. (NON) 21,314 495,337 Grifols SA ADR (Spain) (NON) (S) 12,306 319,091 Haemonetics Corp. (NON) 6,090 248,716 HCA Holdings, Inc. 42,826 1,292,060 Health Net, Inc. (NON) 7,684 186,721 HealthSouth Corp. (NON) 10,777 227,502 Hi-Tech Pharmacal Co., Inc. 3,775 132,050 Impax Laboratories, Inc. (NON) 17,372 355,952 Jazz Pharmaceuticals PLC (NON) 21,012 1,117,838 Johnson & Johnson 42,582 2,984,998 Kindred Healthcare, Inc. (NON) 25,680 277,858 Lexicon Pharmaceuticals, Inc. (NON) 34,997 77,693 Magellan Health Services, Inc. (NON) 3,016 147,784 McKesson Corp. 45,551 4,416,625 MedAssets, Inc. (NON) 22,866 383,463 Medicines Co. (The) (NON) 17,273 414,034 Merck & Co., Inc. 20,971 858,553 Merck KGaA (Germany) 2,202 290,527 Mitsubishi Tanabe Pharma Corp. (Japan) 10,300 134,296 Novartis AG (Switzerland) 17,672 1,118,841 Novo Nordisk A/S Class B (Denmark) 8,791 1,435,745 Obagi Medical Products, Inc. (NON) 45,315 615,831 Omega Healthcare Investors, Inc. (R) 21,174 505,000 Omnicare, Inc. 15,470 558,467 OraSure Technologies, Inc. (NON) 23,151 166,224 Orion OYJ Class B (Finland) 22,938 674,186 Otsuka Holdings Company, Ltd. (Japan) 34,800 977,006 PDL BioPharma, Inc. (S) 46,927 330,835 Pfizer, Inc. 471,481 11,824,743 Pharmacyclics, Inc. (NON) 1,453 84,129 PharMerica Corp. (NON) 15,826 225,362 Providence Service Corp. (The) (NON) 5,964 101,328 Quality Systems, Inc. 2,937 50,986 Questcor Pharmaceuticals, Inc. 2,778 74,228 Roche Holding AG-Genusschein (Switzerland) 10,505 2,140,130 RTI Biologics, Inc. (NON) 38,010 162,303 Salix Pharmaceuticals, Ltd. (NON) 15,112 611,734 Sanofi (France) 28,037 2,658,895 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 126,500 192,571 Shire PLC (United Kingdom) 9,102 279,550 Sinopharm Group Co. (China) 91,600 290,945 Spectrum Pharmaceuticals, Inc. (S) 16,533 185,004 St. Jude Medical, Inc. 70,600 2,551,484 STAAR Surgical Co. (NON) 49,886 304,305 Steris Corp. 5,637 195,773 Suzuken Co., Ltd. (Japan) 10,200 287,440 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 7,564 282,440 Trinity Biotech PLC ADR (Ireland) 9,889 142,599 Triple-S Management Corp. Class B (Puerto Rico) (NON) 6,611 122,105 United Therapeutics Corp. (NON) 12,624 674,374 Ventas, Inc. (R) 31,100 2,012,792 ViroPharma, Inc. (NON) 17,094 389,059 Warner Chilcott PLC Class A 62,895 757,256 WellCare Health Plans, Inc. (NON) 11,798 574,445 WellPoint, Inc. 65,900 4,014,628 Zimmer Holdings, Inc. 38,800 2,586,408 Technology (9.4%) Acacia Research Corp. (NON) 3,473 89,082 Accenture PLC Class A 91,800 6,104,700 Actuate Corp. (NON) 63,940 358,064 Acxiom Corp. (NON) 22,181 387,280 Amadeus IT Holding SA Class A (Spain) 7,346 184,343 Anixter International, Inc. 3,694 236,342 AOL, Inc. (NON) 52,566 1,556,479 Apple, Inc. 90,176 48,066,513 ASML Holding NV (Netherlands) 9,710 628,622 ASML Holding NV ADR (Netherlands) 4,199 270,458 Aspen Technology, Inc. (NON) 8,317 229,882 Avnet, Inc. (NON) 27,300 835,653 BMC Software, Inc. (NON) 52,628 2,087,226 Bottomline Technologies, Inc. (NON) 10,194 269,020 Broadcom Corp. Class A (NON) 57,974 1,925,317 Brocade Communications Systems, Inc. (NON) 142,382 758,896 China Automation Group, Ltd. (China) 968,000 273,998 Cirrus Logic, Inc. (NON) 5,347 154,903 Cisco Systems, Inc. 374,743 7,363,700 Commvault Systems, Inc. (NON) 4,304 300,032 Cornerstone OnDemand, Inc. (NON) 5,066 149,599 CSG Systems International, Inc. (NON) 4,701 85,464 Cypress Semiconductor Corp. (NON) 54,700 592,948 EMC Corp. (NON) 167,900 4,247,870 EnerSys (NON) 13,664 514,176 Entegris, Inc. (NON) 62,864 577,092 Entropic Communications, Inc. (NON) 32,753 173,263 F5 Networks, Inc. (NON) 1,000 97,150 Fair Isaac Corp. 18,514 778,143 FEI Co. 5,507 305,418 First Solar, Inc. (NON) (S) 6,786 209,552 Gemalto NV (Netherlands) 8,457 765,664 GenMark Diagnostics, Inc. (NON) 7,347 66,123 Google, Inc. Class A (NON) 9,378 6,652,472 HCL Technologies, Ltd. (India) 37,449 424,047 Hollysys Automation Technologies, Ltd. (China) (NON) 55,096 653,990 Hon Hai Precision Industry Co., Ltd. (Taiwan) 251,492 775,272 IBM Corp. 18,602 3,563,213 Infoblox, Inc. (NON) 10,149 182,378 InnerWorkings, Inc. (NON) 15,386 212,019 Integrated Silicon Solutions, Inc. (NON) 37,617 338,553 IntraLinks Holdings, Inc. (NON) 43,920 270,986 Ixia (NON) 7,799 132,427 Konica Minolta Holdings, Inc. (Japan) 77,500 558,346 L-3 Communications Holdings, Inc. 17,609 1,349,202 Lam Research Corp. (NON) 28,757 1,038,990 Lexmark International, Inc. Class A 24,400 565,836 LivePerson, Inc. (NON) 11,832 155,472 Manhattan Associates, Inc. (NON) 5,426 327,405 Marvell Technology Group, Ltd. 96,200 698,412 Mentor Graphics Corp. (NON) 29,700 505,494 Microsemi Corp. (NON) 10,271 216,102 Microsoft Corp. 350,609 9,371,779 MTS Systems Corp. 5,582 284,291 Murata Manufacturing Co., Ltd. (Japan) 6,800 401,056 NEC Corp. (Japan) (NON) 529,000 1,113,897 Netscout Systems, Inc. (NON) 10,020 260,420 NTT Data Corp. (Japan) 122 381,444 NVIDIA Corp. 92,205 1,133,199 NXP Semiconductor NV (NON) 3,400 89,658 Omnivision Technologies, Inc. (NON) 17,463 245,879 Oracle Corp. 325,068 10,831,266 Oracle Corp. Japan (Japan) 13,800 575,150 Parametric Technology Corp. (NON) 9,601 216,119 Pegatron Corp. (Taiwan) (NON) 616,000 801,457 Perficient, Inc. (NON) 15,988 188,339 Pericom Semiconductor Corp. (NON) 25,067 201,288 Photronics, Inc. (NON) 30,130 179,575 Plantronics, Inc. 5,027 185,345 Procera Networks, Inc. (NON) 13,049 242,059 QLIK Technologies, Inc. (NON) 7,478 162,422 RealPage, Inc. (NON) 9,789 211,149 RF Micro Devices, Inc. (NON) 29,830 133,638 Riverbed Technology, Inc. (NON) 45,959 906,311 Rockwell Automation, Inc. 23,200 1,948,568 Rovi Corp. (NON) 15,740 242,868 Rudolph Technologies, Inc. (NON) 15,281 205,529 Safeguard Scientifics, Inc. (NON) 10,270 151,483 Samsung Electronics Co., Ltd. (South Korea) 2,812 4,024,605 SAP AG (Germany) 7,241 580,051 Sartorius AG (Preference) (Germany) 1,595 141,529 Semtech Corp. (NON) 11,120 321,924 Silicon Graphics International Corp. (NON) 8,398 85,912 Silicon Image, Inc. (NON) 29,080 144,237 SK Hynix, Inc. (South Korea) (NON) 44,460 1,078,648 Skyworks Solutions, Inc. (NON) 7,526 152,778 Softbank Corp. (Japan) 21,200 775,745 Sourcefire, Inc. (NON) 3,810 179,908 SS&C Technologies Holdings, Inc. (NON) 8,546 197,584 Stratasys, Ltd. (NON) 2,343 187,791 Symantec Corp. (NON) 163,468 3,074,833 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 140,350 469,739 Tangoe, Inc. (NON) 7,889 93,642 Telefonaktiebolaget LM Ericsson Class B (Sweden) 7,880 79,259 Tencent Holdings, Ltd. (China) 19,900 647,644 Teradyne, Inc. (NON) 59,711 1,008,519 TIBCO Software, Inc. (NON) 11,480 252,675 TPK Holding Co., Ltd. (Taiwan) 24,000 428,666 Tripod Technology Corp. (Taiwan) 113,180 244,288 Tyler Technologies, Inc. (NON) 4,315 209,019 Ultimate Software Group, Inc. (NON) 3,814 360,080 Ultra Clean Holdings, Inc. (NON) 27,621 135,619 Unisys Corp. (NON) 4,112 71,138 VASCO Data Security International, Inc. (NON) 47,525 387,804 VeriFone Systems, Inc. (NON) 2,949 87,526 VMware, Inc. Class A (NON) 2,300 216,522 Western Digital Corp. 31,048 1,319,230 Wistron NeWeb Corp. (Taiwan) 173,200 293,348 Yandex NV Class A (Russia) (NON) 22,292 480,838 Yelp, Inc. (NON) 7,516 141,677 Transportation (0.7%) Aegean Marine Petroleum Network, Inc. (Greece) 47,609 251,376 Alaska Air Group, Inc. (NON) 3,766 162,277 Central Japan Railway Co. (Japan) 15,600 1,265,717 China Eastern Airlines Corporation Limited (China) (NON) 738,000 295,544 ComfortDelgro Corp., Ltd. (Singapore) 354,000 518,835 Delta Air Lines, Inc. (NON) 148,277 1,760,048 Deutsche Lufthansa AG (Germany) 26,172 491,940 Deutsche Post AG (Germany) 13,687 300,119 Hankyu Hanshin Holdings, Inc. (Japan) 134,000 691,781 International Consolidated Airlines Group SA (Spain) (NON) 147,664 436,404 Japan Airlines Co., Ltd. (Japan) (NON) 6,700 286,774 Jaypee Infratech, Ltd. (India) (NON) 283,343 267,092 JSL SA (Brazil) 63,985 437,504 Quality Distribution, Inc. (NON) 23,135 138,810 SkyWest, Inc. 16,993 211,733 Southwest Airlines Co. 137,000 1,402,880 Swift Transportation Co. (NON) 38,253 348,867 Turk Hava Yollari (Turkey) (NON) 120,555 424,210 Universal Truckload Services, Inc. 1,454 26,536 US Airways Group, Inc. (NON) 13,271 179,159 Wabtec Corp. 9,421 824,714 XPO Logistics, Inc. (NON) (S) 12,029 209,064 Utilities and power (1.6%) AES Corp. (The) 111,270 1,190,589 American Electric Power Co., Inc. 65,800 2,808,344 American Water Works Co., Inc. 30,000 1,113,900 Centrica PLC (United Kingdom) 90,740 492,935 Chubu Electric Power Co., Inc. (Japan) 15,100 201,484 Cia Energetica de Minas Gerais (Preference) (Brazil) 9,600 105,963 Cia Energetica de Minas Gerais ADR (Brazil) 24,136 262,117 CMS Energy Corp. 44,073 1,074,500 DTE Energy Co. 26,313 1,580,096 Dynegy, Inc. (NON) 10,002 191,338 Electric Power Development Co., Ltd. (Japan) 9,700 229,942 Electricite de France SA (EDF) (France) 37,420 701,336 Enel SpA (Italy) 177,867 739,995 Energias de Portugal (EDP) SA (Portugal) 56,450 169,682 Entergy Corp. 27,624 1,761,030 GDF Suez (France) 32,025 659,840 Kinder Morgan, Inc. 63,200 2,232,856 Manila Electric Co. (Philippines) 84,820 540,731 OGE Energy Corp. 17,400 979,794 Origin Energy, Ltd. (Australia) 35,202 430,791 PG&E Corp. 59,590 2,394,326 Power Grid Corp. of India, Ltd. (India) 209,667 440,504 PPL Corp. 82,300 2,356,249 Red Electrica Corporacion SA (Spain) 17,299 854,701 Tokyo Gas Co., Ltd. (Japan) 89,000 406,904 UGI Corp. 22,000 719,620 United Utilities Group PLC (United Kingdom) 82,955 910,286 Total common stocks (cost $782,239,607) CORPORATE BONDS AND NOTES (12.4%) (a) Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $20,000 $19,829 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 89,250 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 355,000 377,054 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 82,698 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,311 ArcelorMittal sr. unsec. unsub. 10.35s, 2019 (France) 275,000 332,154 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 93,600 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 440,000 467,500 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 35,000 36,050 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 141,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 336,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 217,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 200,000 225,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 210,000 264,293 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 299,295 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 297,000 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 182,260 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 291,109 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 745,000 796,912 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 535,000 560,318 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 175,651 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 125,000 126,250 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 76,500 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 320,388 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 160,000 165,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 175,725 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 349,350 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 143,500 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 180,000 184,500 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 295,000 332,244 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 169,538 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 90,000 84,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 159,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 300,113 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 135,000 136,519 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 250,000 243,750 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 178,925 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 160,000 209,731 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 52,000 International Paper Co. sr. unsec. notes 7.95s, 2018 725,000 937,299 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 285,000 316,350 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 129,950 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 188,371 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 530,000 621,425 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 334,875 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 880,000 972,400 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 19,140 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 96,368 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $30,000 29,550 MPM Escrow LLC / MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 100,000 101,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 144,113 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 67,275 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 250,875 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 99,988 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 216,300 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 178,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,600 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 210,000 226,944 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 210,000 226,564 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 371,341 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 178,500 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 40,000 43,200 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 57,613 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 20,000 22,100 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 42,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 50,000 53,000 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 90,000 88,875 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 285,000 312,075 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 11 3/4s, 2019 10,000 7,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 60,000 22,800 Capital goods (0.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 42,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 458,850 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 453,991 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,438 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 185,500 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 48,150 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 159,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 328,463 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 102,875 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 85,000 85,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 124,076 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 316,750 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 65,000 69,550 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 94,253 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 237,961 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 165,000 165,000 Exide Technologies sr. notes 8 5/8s, 2018 200,000 169,500 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 144,560 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 98,232 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 50,000 51,813 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 380,000 417,050 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,063,009 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 65,000 65,406 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 60,000 63,150 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 386,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 294,300 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 74,675 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 111,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 195,000 209,625 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 215,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 109,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 134,225 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 212,003 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 228,638 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 265,000 278,250 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 426,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 208,680 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 315,281 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 280,000 311,125 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 280,632 Communication services (1.5%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 1,300 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 60,000 60,225 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 184,190 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,718 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 210,000 251,130 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 65,706 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 160,278 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 175,000 182,004 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 334,000 335,502 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 179,025 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 612,281 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 90,100 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 166,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 161,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 199,569 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 66,138 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 85,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 253,800 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 50,000 52,063 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 140,000 144,550 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 102,363 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 387,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 499,032 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 178,824 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 290,700 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 110,500 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 181,900 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 145,000 160,769 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 292,158 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 187,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 240,750 DISH DBS Corp. company guaranty 7 1/8s, 2016 10,000 11,200 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 48,375 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 527,325 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 267,900 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 183,150 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 145,456 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 93,800 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 330,000 379,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 219,450 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 319,725 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 364,000 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 139,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 231,525 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 141,050 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 108,413 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 684,843 727,646 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 118,774 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 206,738 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,050 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 219,450 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 227,038 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 134,375 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,175 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 409,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 43,725 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 250,000 186,875 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 278,850 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 160,000 168,600 Qwest Corp. sr. notes FRN 3.558s, 2013 1,475,000 1,486,350 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 790,932 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 98,491 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 343,688 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 74,375 SBA Tower Trust 144A notes 2.933s, 2017 610,000 633,976 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 1,138,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 290,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 337,125 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 241,388 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 145,000 158,413 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 598,975 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 368,347 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 133,179 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 590,000 575,396 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 68,088 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 165,561 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 505,000 506,191 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 176,000 244,467 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 272,675 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 364,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 419,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 92,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 433,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 172,800 Consumer cyclicals (2.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,850 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 258,000 246,012 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 362,000 351,981 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 188,000 202,567 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 158,025 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 240,188 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 174,688 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 311,850 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 307,223 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 9,896 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 105,000 107,495 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 113,400 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,700 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,075 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 205,000 205,513 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 36,488 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 105,000 111,825 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 120,000 126,900 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 300,000 291,750 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 264,900 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,550 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 118,800 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,975 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 221,400 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,075,000 1,151,594 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,600 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 138,074 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 236,694 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 175,875 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,625 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 213,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 105,213 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 173,600 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 412,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 88,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 138,125 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 413,162 448,281 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 245,438 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 250,000 228,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 377,813 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 324,225 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 166,466 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 269,500 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 439,478 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 352,000 406,560 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 370,000 393,125 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 60,000 59,700 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 165,710 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 258,038 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,053,304 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 559,590 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,600 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 337,377 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 209,000 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 194,211 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 65,000 69,225 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 75,000 76,688 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 280,000 276,500 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 325,000 365,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 174,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,888 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 71,927 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $355,000 410,025 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 (PIK) 95,000 95,831 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 42,149 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 69,875 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 151,725 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 179,025 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 258,750 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 85,000 83,300 Liberty Interactive, LLC debs. 8 1/4s, 2030 195,000 212,550 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 264,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 114,713 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 462,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 104,000 122,212 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 237,144 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 173,194 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 74,531 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 695,000 717,134 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 285,000 17,100 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 294,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 230,050 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 100,463 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 143,775 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 49,875 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 145,000 161,675 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 153,188 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,100 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 666,616 706,613 Navistar International Corp. sr. notes 8 1/4s, 2021 312,000 301,080 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 279,813 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 215,000 218,225 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 296,812 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 40,000 44,700 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 120,000 119,400 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 255,000 283,688 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 83,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 141,533 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 200,850 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 160,769 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 125,000 129,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 48,319 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 333,450 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 212,063 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 178,022 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 411,350 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 61,875 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,200 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 62,288 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 328,925 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 211,575 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 340,725 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 315,000 303,975 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 351,450 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 233,750 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 485,000 545,625 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 100,000 109,750 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 110,000 116,600 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 95,513 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 55,688 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 160,000 160,000 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,800 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,938 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 260,000 295,100 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 200,000 214,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 255,000 257,770 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,144 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 340,000 360,400 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 35,000 36,006 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 205,003 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,725 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 450,000 491,478 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 576,463 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 23,125 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 70,500 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 (FWC) (PIK) 47,527 38,972 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 124,000 96,100 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 115,125 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 348,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 247,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 759,345 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 83,354 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 33,138 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 265,000 295,475 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 185,000 191,031 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 522,720 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 71,396 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,738 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 252,189 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 383,366 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 45,000 50,175 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 71,825 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,727 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 130,653 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 206,100 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 180,814 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,650 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 165,026 176,165 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 170,100 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 237,639 Claire's Stores, Inc. 144A sr. notes 9s, 2019 375,000 403,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 404,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,950 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 50,000 52,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 584,375 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 325,000 328,139 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 385,803 386,136 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 243,178 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 330,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 35,000 40,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 318,275 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 104,250 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 615,000 576,455 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 125,000 129,031 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 135,000 141,437 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 323,831 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 118,503 Dole Food Co. 144A sr. notes 8s, 2016 170,000 176,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,200 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 91,486 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 221,505 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 120,000 127,800 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 105,000 109,725 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 110,500 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 355,318 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 346,425 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 90,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 55,000 55,550 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 180,000 237,269 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 40,000 44,980 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,428 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 89,320 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 154,063 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 129,350 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 135,000 145,800 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 56,000 77,625 McDonald's Corp. sr. unsec. notes 5.7s, 2039 174,000 227,223 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 138,125 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 290,000 324,992 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 249,648 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 115,000 125,997 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 349,256 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 547,300 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 251,738 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 740,019 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 223,650 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 91,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 283,382 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 204,425 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 406,810 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 416,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 50,000 52,875 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 75,425 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 117,338 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 89,038 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 160,425 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,388 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 121,642 Energy (1.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 185,000 188,238 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 106,250 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 86,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 73,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 153,038 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 206,044 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 542,457 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 149,558 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 180,167 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 17,051 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 37,100 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 204,600 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 75,000 77,625 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 134,375 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 458,522 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 353,392 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 421,200 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 455,000 474,645 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 227,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 249,550 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 103,075 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 70,095 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 240,338 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 301,813 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 68,413 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 116,050 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 71,400 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 573,725 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 335,575 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 463,325 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 351,000 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 83,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 382,223 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 55,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 545,000 528,650 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 156,963 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 143,550 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 164,650 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 193,000 199,273 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 194,659 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,097,270 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 401,100 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 225,000 231,188 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 255,000 270,300 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,950 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 263,988 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 112,350 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 79,699 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 245,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 54,725 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 413,438 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 396,713 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 94,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 114,950 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 203,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 231,525 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 286,353 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 204,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 144,788 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 208,000 226,720 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 247,450 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 217,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,813 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 201,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 416,150 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 242,724 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,824,403 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 432,163 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 365,375 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 124,775 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 99,275 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 349,650 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,096,988 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,663 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 515,000 544,613 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 64,200 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 121,900 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 210,125 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 286,323 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 112,350 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,800 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 132,533 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 212,063 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 76,688 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 138,544 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 685,000 959,951 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 387,575 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 20,414 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 55,399 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,588 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 339,200 Financials (2.3%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.893s, 2014 (United Kingdom) 135,000 134,691 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 970,736 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 150,000 141,375 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 674,158 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 292,545 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 210,000 222,600 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 232,516 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 178,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 177,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 169,050 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 181,350 American Express Co. 144A sr. unsec. notes 2.65s, 2022 483,000 481,077 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 412,000 536,630 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 516,801 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 251,761 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, (Perpetual maturity) (France) 425,000 416,500 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 184,584 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,936 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,160,533 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 185,000 186,569 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 278,322 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,958 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 345,000 346,270 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 800,515 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 531,066 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 695,470 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 111,609 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, (Perpetual maturity) (France) 411,000 396,615 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 200,000 205,000 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 190,000 214,934 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,969 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 291,500 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 223,926 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 185,725 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 240,750 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 143,100 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 344,650 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 228,900 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 11,000 13,183 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 240,625 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,002 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 215,000 220,375 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 260,000 256,095 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 571,443 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 383,058 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 358,803 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 420,762 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 136,352 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 115,350 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 195,000 191,311 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 390,000 392,811 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 484,039 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,700 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 87,338 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 617,406 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 639,844 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 69,713 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 259,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 409,813 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 140,000 143,500 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 185,000 201,650 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, (Perpetual maturity) 363,000 411,283 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 866,763 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 778,750 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,466 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,092,141 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 183,574 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,269,715 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 124,775 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 148,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 164,300 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 104,750 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 251,013 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 177,600 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 256,147 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 176,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 147,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 525,000 543,375 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 140,000 169,750 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 170,000 173,870 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 295,000 309,750 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 320,000 340,221 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 126,200 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 65,866 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 512,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 250,956 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 345,200 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 100,000 114,414 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 257,063 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 163,800 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 252,688 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,450,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 195,000 204,809 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 540,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,230,904 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 112,515 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,728 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 256,596 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 290,000 308,850 Health care (0.8%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 240,000 244,479 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 368,614 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 171,600 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 365,670 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 275,000 292,188 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 316,388 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 370,636 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $285,000 292,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 195,000 203,288 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 92,013 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 263,240 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 149,638 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 598,138 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 241,588 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 165,269 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 220,119 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 230,000 253,288 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 894,375 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 80,150 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 50,250 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 424,500 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 64,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 283,500 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 109,988 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 (PIK) 105,000 110,250 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 289,425 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 471,938 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 123,663 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 234,150 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 155,000 168,563 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 57,891 Service Corporation International sr. notes 7s, 2019 115,000 125,925 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 700,000 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 410,000 407,950 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 214,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 83,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 87,885 88,984 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 216,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 76,213 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 330,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,600 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 135,000 141,873 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 188,700 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 359,483 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 58,848 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 242,701 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 247,102 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 48,938 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 113,138 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 48,600 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,500 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 42,900 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 98,941 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 81,930 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 20,254 WellPoint, Inc. notes 7s, 2019 95,000 118,365 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 40,000 33,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 148,200 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 85,000 75,650 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 280,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 385,000 385,963 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 130,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 429,037 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 83,400 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 247,922 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 215,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 158,375 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 103,313 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 305,225 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 555,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 207,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 145,860 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 97,020 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 344,138 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 99,866 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 146,011 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 197,802 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 140,233 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 375,410 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,925 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 128,700 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,388 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 495,850 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 143,620 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 1,955,361 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 75,167 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 288,076 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 100,000 115,875 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 357,990 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 158,119 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 120,000 131,850 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 148,263 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 234,888 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 293,563 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 183,981 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 67,058 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 360,400 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 321,175 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 124,146 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 116,591 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 597,534 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 172,563 197,585 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 44,643 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 295,000 300,080 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 395,100 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 60,000 36,600 Utilities and power (0.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 181,447 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 837,375 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 360,750 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 37,161 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 26,849 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 212,000 237,970 Calpine Corp. 144A sr. notes 7 1/4s, 2017 513,000 546,345 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 36,453 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 138,547 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 364,838 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 274,717 Dynegy Holdings, LLC bonds 7 3/4s, 2019 410,000 2,050 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 70,000 37,100 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 30,000 15,825 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 395,000 209,350 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 10,000 5,300 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 765,366 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 264,373 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 115,000 153,772 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 165,000 201,990 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 111,750 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 284,160 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 173,635 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 265,000 294,150 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 346,500 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 103,768 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 85,278 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 246,871 EP Energy/EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 445,363 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 98,100 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 63,600 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 130,000 129,350 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 462,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 76,700 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 116,550 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 245,688 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,836 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 235,000 312,128 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 425,000 421,111 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 148,259 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 109,250 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 89,883 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 815,850 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 204,028 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 188,144 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 112,000 144,301 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 455,125 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 162,801 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 94,635 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 254,700 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 165,463 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,257 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 62,900 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 534,637 104,923 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 120,000 152,540 Union Electric Co. sr. notes 6.4s, 2017 140,000 171,004 Total corporate bonds and notes (cost $181,454,557) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $9,000,000 $9,567,422 U.S. Government Agency Mortgage Obligations (4.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 1,000,000 1,045,313 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 360,470 381,413 5s, TBA, January 1, 2043 23,000,000 24,913,671 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 302,160 325,991 4s, TBA, January 1, 2043 19,000,000 20,364,141 3 1/2s, TBA, January 1, 2028 11,000,000 11,672,891 3s, TBA, January 1, 2043 3,000,000 3,144,141 Total U.S. government and agency mortgage obligations (cost $71,311,982) MORTGAGE-BACKED SECURITIES (2.6%) (a) Principal amount Value Agency collateralized mortgage obligations (0.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.764s, 2032 $129,650 $211,946 IFB Ser. 3072, Class SM, 23.03s, 2035 176,678 280,076 IFB Ser. 3072, Class SB, 22.884s, 2035 158,060 249,573 IFB Ser. 3249, Class PS, 21.585s, 2036 134,708 204,769 IFB Ser. 3065, Class DC, 19.233s, 2035 104,583 164,000 IFB Ser. 2990, Class LB, 16.412s, 2034 170,032 238,369 IFB Ser. 3727, Class PS, IO, 6.491s, 2038 1,581,972 135,697 IFB Ser. 3708, Class SQ, IO, 6.341s, 2040 1,120,271 156,804 IFB Ser. 3934, Class SA, IO, 6.191s, 2041 3,628,856 646,662 IFB Ser. 3964, Class SA, IO, 5.791s, 2041 1,856,051 272,617 Ser. 3747, Class HI, IO, 4 1/2s, 2037 219,990 16,779 Ser. T-56, Class A, IO, 0.524s, 2043 129,575 2,252 Ser. T-56, Class 3, IO, 0.484s, 2043 106,261 1,391 Ser. T-56, Class 1, IO, 0.298s, 2043 137,126 1,028 Ser. T-56, Class 2, IO, 0.132s, 2043 126,686 391 Ser. 1208, Class F, PO, zero %, 2022 2,412 2,255 FRB Ser. 3326, Class WF, zero %, 2035 10,867 10,432 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 78,334 147,740 IFB Ser. 06-8, Class HP, 23.798s, 2036 85,234 144,229 IFB Ser. 07-53, Class SP, 23.431s, 2037 155,097 250,945 IFB Ser. 05-75, Class GS, 19.621s, 2035 162,449 238,133 IFB Ser. 404, Class S13, IO, 6.19s, 2040 1,264,312 176,327 Ser. 03-W10, Class 1, IO, 1.36s, 2043 189,194 8,019 Ser. 01-50, Class B1, IO, 0.409s, 2041 1,339,098 13,391 Ser. 02-W8, Class 1, IO, 0.335s, 2042 721,000 8,562 Ser. 01-79, Class BI, IO, 0.312s, 2045 485,104 4,567 Ser. 03-34, Class P1, PO, zero %, 2043 23,807 21,085 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 149,885 12,929 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 64,849 10,506 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 83,103 12,507 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,025,229 252,384 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,537,837 149,941 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,973,233 220,049 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.04s, 2045 1,151,505 218,786 Commercial mortgage-backed securities (1.2%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 98,647 101,837 Ser. 07-1, Class XW, IO, 0.314s, 2049 1,332,006 13,301 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.856s, 2042 2,038,511 19,242 Ser. 04-5, Class XC, IO, 0.698s, 2041 2,422,074 27,340 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 971,678 10 Ser. 07-5, Class XW, IO, 0.38s, 2051 6,123,096 72,424 Ser. 05-1, Class XW, IO, 0.057s, 2042 12,021,048 3,715 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.966s, 2042 568,000 589,624 Ser. 04-PR3I, Class X1, IO, 0.961s, 2041 311,532 3,189 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 416,093 Ser. 07-PW15, Class X2, IO, 0.387s, 2044 83,613,706 367,900 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 7,042,001 137,319 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.472s, 2044 4,796,406 282,029 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 318,000 302,664 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.134s, 2049 38,401,527 556,822 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.379s, 2049 2,693,831 33,673 Ser. 07-CD4, Class XC, IO, 0.142s, 2049 9,009,983 67,575 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.158s, 2046 49,511,652 632,758 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 611,648 616,288 Ser. 06-C5, Class AX, IO, 0.161s, 2039 5,754,463 79,412 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.153s, 2040 37,739,250 233,983 Ser. 07-C2, Class AX, IO, 0.071s, 2049 15,697,430 58,252 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 270,000 288,171 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 340,852 369,825 FRB Ser. 03-CK2, Class G, 5.744s, 2036 909,000 907,973 Ser. 03-C3, Class AX, IO, 1.696s, 2038 3,020,475 3,525 Ser. 02-CP3, Class AX, IO, 1.193s, 2035 301,551 1,418 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 204,444 4,089 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.139s, 2045 89,803,076 376,309 Ser. 07-C1, Class XC, IO, 0.102s, 2049 36,329,167 266,256 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 346,213 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.242s, 2029 188,993 7,290 Ser. 05-C1, Class X1, IO, 0.609s, 2043 2,305,558 28,944 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 331,000 336,462 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 91,271 94,010 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.089s, 2038 2,486,009 4,338 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 06-LDP7, Class AJ, 5.871s, 2045 261,000 253,852 FRB Ser. 04-CB9, Class B, 5.662s, 2041 226,000 231,989 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 429,000 444,689 Ser. 04-C3, Class B, 4.961s, 2042 331,000 335,800 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 2,563,331 41,072 Ser. 06-CB17, Class X, IO, 0.496s, 2043 12,696,297 212,485 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 13,873,729 127,985 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.339s, 2037 2,725,628 21,810 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.511s, 2040 856,849 826,859 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 406,678 406,678 Ser. 07-C2, Class XW, IO, 0.498s, 2040 1,174,470 21,159 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.648s, 2038 1,518,422 31,173 Ser. 05-C5, Class XCL, IO, 0.464s, 2040 9,815,375 128,375 Ser. 05-C2, Class XCL, IO, 0.342s, 2040 8,853,718 57,735 Ser. 06-C7, Class XCL, IO, 0.29s, 2038 2,859,907 48,478 Ser. 06-C6, Class XCL, IO, 0.24s, 2039 34,602,074 604,775 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 9,083,896 51,242 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.402s, 2028 19,467 2 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.849s, 2050 57,000 60,613 FRB Ser. 07-C1, Class A2, 5.745s, 2050 51,210 52,115 Ser. 03-KEY1, Class C, 5.373s, 2035 280,000 283,864 Ser. 05-CKI1, Class AJ, 5.263s, 2037 140,000 144,270 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.85s, 2039 2,848,853 30,055 Ser. 05-MCP1, Class XC, IO, 0.18s, 2043 3,166,931 35,599 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,165,000 1,066,558 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.142s, 2045 709,096 74,951 Ser. 05-C3, Class X, IO, 5.81s, 2044 327,350 22,980 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.749s, 2041 373,160 377,026 Ser. 07-IQ14, Class A2, 5.61s, 2049 211,644 218,650 Ser. 07-HQ12, Class A2FX, 5.575s, 2049 291,247 301,178 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 516,963 540,227 Morgan Stanley Capital I Trust 144A Ser. 03-IQ6, Class C, 5.129s, 2041 394,000 409,681 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 1,333,143 1,372,537 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.901s, 2045 1,999,000 257,371 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 286,000 265,265 FRB Ser. 07-C34, Class AJ, 5.974s, 2046 630,000 592,200 Ser. 06-C29, IO, 0.385s, 2048 37,799,238 522,763 Ser. 07-C34, IO, 0.345s, 2046 4,233,874 51,230 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.331s, 2042 9,731,122 68,118 Ser. 06-C26, Class XC, IO, 0.044s, 2045 14,558,583 32,902 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.314s, 2049 776,419 788,066 Residential mortgage-backed securities (non-agency) (1.1%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.338s, 2036 2,996,358 2,412,068 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 6,986,894 815,502 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 902,481 135,372 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.662s, 2035 150,000 111,000 Ser. 12-RR10, Class 4A2, 2.626s, 2036 150,000 120,000 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 61,055 57,162 FRB Ser. 12-RR11, Class 5A3, 13.492s, 2037 120,035 72,621 FRB Ser. 12-RR12, Class 1A3, 13.355s, 2037 290,000 160,950 Ser. 12-RR11, Class 9A2, 4s, 2037 118,870 118,573 Ser. 12-RR12, Class 1A2, 4s, 2037 220,000 221,650 Ser. 12-RR11, Class 3A2, 4s, 2036 297,483 296,739 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 168,547 167,704 FRB Ser. 12-RR12, Class 4A2, 2.917s, 2036 370,000 201,987 Ser. 12-RR11, Class 6A2, 2.614s, 2036 665,823 386,178 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,555,938 956,902 Ser. 09-RR7, Class 1A7, IO, 1.798s, 2046 5,562,664 236,413 Ser. 09-RR7, Class 2A7, IO, 1.58s, 2047 12,813,326 529,190 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,039,818 57,319 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,484,052 21,816 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.846s, 2036 446,010 381,339 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.595s, 2036 533,889 492,513 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 1,070,569 877,867 Countrywide Home Loans Ser. 07-10, Class A21, 6s, 2037 349,687 311,222 Ser. 06-9, Class A2, 6s, 2036 570,619 513,557 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,512,154 63,359 GSR Mortgage Loan Trust FRB Ser. 06-AR1, Class 2A4, 2.774s, 2036 2,650,000 2,027,250 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A3, 5.547s, 2037 931,351 791,648 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,405,639 46,527 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.61s, 2035 2,087 1,792 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 4,426,787 72,157 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class 4A1, 2.685s, 2037 734,522 591,291 FRB Ser. 07-HY2, Class 1A1, 2.643s, 2036 662,059 526,337 FRB Ser. 06-AR1, Class 2A1B, 1.235s, 2046 379,553 328,313 FRB Ser. 06-AR13, Class 1A, 1.046s, 2046 1,524,169 1,127,885 FRB Ser. 06-AR15, Class 1A, 1.006s, 2046 383,295 300,887 FRB Ser. 05-AR9, Class A1C3, 0.69s, 2045 595,940 506,549 FRB Ser. 05-AR15, Class A1A2, 0.49s, 2045 573,083 489,986 Wells Fargo Mortgage Backed Securities Trust Ser. 06-3, Class A11, 5 1/2s, 2036 420,352 439,924 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,875 Total mortgage-backed securities (cost $38,526,014) COMMODITY LINKED NOTES (0.9%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,844,000 $5,688,309 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,298,000 1,125,885 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,844,000 5,692,384 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,298,000 1,128,232 Total commodity linked notes (cost $12,284,000) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 167,300 $244,638 iShares Russell 2000 Growth Index Fund 5,460 520,393 SPDR S&P rust 78,147 11,137,510 Total investment companies (cost $10,840,215) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $103,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 858,500 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,165,000 2,873,820 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 218,036 Indonesia (Republic of) 144A notes 5 1/4s, 2042 930,000 1,079,963 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 400,000 460,000 Poland (Government of) sr. unsec. bonds 5s, 2022 645,000 761,745 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 735,000 830,550 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 146,250 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,425,000 2,449,250 Total foreign government and agency bonds and notes (cost $9,520,098) SENIOR LOANS (0.3%) (a) (c) Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $299,143 $298,769 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,820 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 551,000 491,423 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.609s, 2014 94,198 91,466 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 163,125 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 182,237 183,376 First Data Corp. bank term loan FRN 5.211s, 2017 59,603 58,113 First Data Corp. bank term loan FRN 4.211s, 2018 560,071 532,690 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 122,088 Intelsat SA bank term loan FRN 3.21s, 2014 (Luxembourg) 400,000 399,500 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 148,600 150,040 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 161,250 Motor City Casino bank term loan FRN 6s, 2017 345,710 346,349 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,108 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,250 175,813 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 296,250 297,842 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 155,000 153,983 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 75,750 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 799,610 535,453 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 62,129 48,823 Total senior loans (cost $4,708,931) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 471 $462,596 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 411,210 M/I Homes, Inc. $2.438 pfd. (NON) 8,766 200,741 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 646 516,599 Total preferred stocks (cost $1,340,059) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $162,000 $177,188 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 201,000 186,930 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 77,665 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 254,000 231,934 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 64,199 Total convertible bonds and notes (cost $672,239) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties cv. pfd. Ser. C, $1.44 7,578 $166,337 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 250,114 United Technologies Corp. $3.75 cv. pfd. 2,600 144,846 Total convertible preferred stocks (cost $550,357) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $53,109 4.071s, 1/1/14 150,000 154,550 Total municipal bonds and notes (cost $200,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Expiration Contract Fixed right % to receive or (pay)/ Floating rate index/ Maturity date date/ strike amount Value Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 $3,546,000 $9,468 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 3,546,000 9,468 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 3,546,000 9,468 JPMorgan Chase Bank N.A. (2.0)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.0 5,247,000 37,725 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 5,247,000 6,349 Total purchased swap options outstanding (cost $185,089) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $1,848 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 5,560 2,055 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 49,174 9,835 Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (26.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 1,916,234 $1,916,234 Putnam Money Market Liquidity Fund 0.14% (AFF) 303,020,501 303,020,501 SSgA Prime Money Market Fund 0.08% (P) 6,240,000 6,240,000 U.S. Treasury Bills with an effective yield of 0.172%, April 4, 2013 (SEG) $6,026,000 6,025,036 U.S. Treasury Bills with effective yields ranging from 0.187% to 0.190%, May 2, 2013 (SEG) (SEGSF) 6,771,000 6,769,084 U.S. Treasury Bills with effective yields ranging from 0.103% to 0.170%, October 17, 2013 (SEG) (SEGSF) 11,989,000 11,976,304 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.168%, May 30, 2013 (SEG) (SEGSF)(SEGCCS) 4,582,000 4,580,071 U.S. Treasury Bills with effective yields ranging from 0.134% to 0.147%, December 12, 2013 (SEG) (SEGSF) 812,000 810,896 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, February 1, 2013 12,750,000 12,748,024 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, January 30, 2013 30,000,000 29,995,650 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, January 14, 2013 24,200,000 24,198,427 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, January 8, 2013 5,000,000 4,999,825 Total short-term investments (cost $413,271,478) TOTAL INVESTMENTS Total investments (cost $1,527,114,647) (b) FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $291,811,331) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 1/16/13 $1,485,183 $1,470,887 $14,296 Canadian Dollar Sell 1/16/13 2,995,450 2,993,635 (1,815) Euro Buy 1/16/13 1,562,203 1,558,064 4,139 Euro Sell 1/16/13 1,590,981 1,558,384 (32,597) Japanese Yen Sell 1/16/13 1,524,311 1,557,695 33,384 Peruvian New Sol Buy 1/16/13 1,427,855 1,422,693 5,162 Swedish Krona Buy 1/16/13 1,590,898 1,557,939 32,959 Barclays Bank PLC Australian Dollar Buy 1/16/13 1,639,688 1,642,163 (2,475) Brazilian Real Buy 1/16/13 935,440 898,347 37,093 British Pound Sell 1/16/13 774,835 767,067 (7,768) Canadian Dollar Sell 1/16/13 3,096,156 3,096,709 553 Chilean Peso Buy 1/16/13 1,644,765 1,658,260 (13,495) Czech Koruna Sell 1/16/13 957,545 943,004 (14,541) Euro Buy 1/16/13 8,918,972 8,779,828 139,144 Hong Kong Dollar Buy 1/16/13 2,558,329 2,558,520 (191) Indonesian Rupiah Sell 1/16/13 467,618 467,673 55 Japanese Yen Sell 1/16/13 2,367,729 2,389,421 21,692 Malaysian Ringgit Buy 1/16/13 1,659,358 1,661,944 (2,586) Mexican Peso Buy 1/16/13 2,594,105 2,609,389 (15,284) New Zealand Dollar Sell 1/16/13 479,930 477,996 (1,934) Polish Zloty Buy 1/16/13 1,445,747 1,413,310 32,437 Russian Ruble Buy 1/16/13 1,671,575 1,658,343 13,232 Singapore Dollar Buy 1/16/13 1,971,780 1,978,561 (6,781) South Korean Won Buy 1/16/13 149,972 147,829 2,143 Swedish Krona Sell 1/16/13 1,444,552 1,432,240 (12,312) Swiss Franc Buy 1/16/13 1,304,535 1,290,533 14,002 Taiwan Dollar Buy 1/16/13 865,139 864,633 506 Thai Baht Buy 1/16/13 240,152 239,274 878 Turkish Lira Buy 1/16/13 1,865,001 1,856,109 8,892 Citibank, N.A. Australian Dollar Buy 1/16/13 6,151,657 6,162,455 (10,798) Brazilian Real Sell 1/16/13 1,214,570 1,177,931 (36,639) British Pound Buy 1/16/13 102,012 100,975 1,037 Canadian Dollar Sell 1/16/13 1,569,083 1,569,045 (38) Czech Koruna Sell 1/16/13 957,545 943,468 (14,077) Danish Krone Buy 1/16/13 1,485,248 1,475,184 10,064 Euro Buy 1/16/13 1,818,698 1,776,734 41,964 Japanese Yen Sell 1/16/13 1,524,311 1,558,283 33,972 Singapore Dollar Buy 1/16/13 108,302 108,682 (380) South Korean Won Buy 1/16/13 1,508,271 1,504,855 3,416 Turkish Lira Buy 1/16/13 1,821,638 1,819,574 2,064 Credit Suisse International Australian Dollar Buy 1/16/13 1,664,379 1,666,451 (2,072) Brazilian Real Buy 1/16/13 2,146,402 2,095,711 50,691 British Pound Sell 1/16/13 1,307,149 1,295,252 (11,897) Canadian Dollar Sell 1/16/13 4,661,621 4,659,653 (1,968) Chinese Yuan Buy 1/16/13 940,222 941,793 (1,571) Czech Koruna Sell 1/16/13 957,545 944,202 (13,343) Indonesian Rupiah Sell 1/16/13 467,618 468,693 1,075 Japanese Yen Buy 1/16/13 7,041,885 7,441,298 (399,413) Mexican Peso Buy 1/16/13 2,436,398 2,451,558 (15,160) New Zealand Dollar Sell 1/16/13 539,302 542,040 2,738 Norwegian Krone Buy 1/16/13 2,736,670 2,705,828 30,842 Philippines Peso Buy 1/16/13 847,863 852,295 (4,432) Polish Zloty Buy 1/16/13 2,132,209 2,117,312 14,897 Russian Ruble Buy 1/16/13 1,671,575 1,660,764 10,811 South African Rand Buy 1/16/13 127,062 121,493 5,569 South Korean Won Buy 1/16/13 585,194 577,790 7,404 Swedish Krona Sell 1/16/13 20,353 12,580 (7,773) Swiss Franc Buy 1/16/13 5,355,822 5,281,830 73,992 Taiwan Dollar Buy 1/16/13 58,988 59,045 (57) Turkish Lira Buy 1/16/13 1,992,572 1,986,058 6,514 Deutsche Bank AG Australian Dollar Buy 1/16/13 5,822,785 5,832,895 (10,110) Brazilian Real Buy 1/16/13 935,440 903,083 32,357 British Pound Sell 1/16/13 1,661,592 1,664,187 2,595 Canadian Dollar Sell 1/16/13 3,068,115 3,068,194 79 Euro Sell 1/16/13 31,154 9,200 (21,954) Polish Zloty Buy 1/16/13 980,684 958,425 22,259 Singapore Dollar Buy 1/16/13 2,040,297 2,045,431 (5,134) South Korean Won Buy 1/16/13 1,448,827 1,443,279 5,548 Swedish Krona Sell 1/16/13 63,519 62,262 (1,257) Turkish Lira Buy 1/16/13 941,341 937,479 3,862 Goldman Sachs International Japanese Yen Buy 1/16/13 5,247,562 5,528,999 (281,437) HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 3,096,266 3,100,090 (3,824) British Pound Sell 1/16/13 3,181,049 3,148,711 (32,338) Canadian Dollar Sell 1/16/13 1,539,133 1,538,662 (471) Euro Buy 1/16/13 1,523,392 1,528,404 (5,012) Hong Kong Dollar Buy 1/16/13 1,106,032 1,106,090 (58) Hong Kong Dollar Sell 1/16/13 1,106,032 1,106,112 80 Japanese Yen Sell 1/16/13 1,366,303 1,380,287 13,984 Norwegian Krone Sell 1/16/13 3,079,058 3,041,661 (37,397) Philippines Peso Buy 1/16/13 1,425,608 1,429,907 (4,299) Russian Ruble Buy 1/16/13 1,943,168 1,915,466 27,702 South Korean Won Buy 1/16/13 1,592,120 1,588,461 3,659 Swiss Franc Buy 1/16/13 3,179,920 3,146,323 33,597 Swiss Franc Sell 1/16/13 3,179,920 3,156,090 (23,830) Turkish Lira Buy 1/16/13 712,776 710,089 2,687 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 2,338,098 2,342,394 (4,296) Brazilian Real Buy 1/16/13 935,440 901,555 33,885 British Pound Sell 1/16/13 2,438,539 2,413,870 (24,669) Canadian Dollar Sell 1/16/13 3,028,717 3,028,582 (135) Chilean Peso Buy 1/16/13 1,644,765 1,660,704 (15,939) Chinese Yuan Buy 1/16/13 940,238 941,809 (1,571) Czech Koruna Sell 1/16/13 957,545 943,211 (14,334) Euro Buy 1/16/13 1,661,210 1,616,805 44,405 Hong Kong Dollar Buy 1/16/13 1,452,297 1,452,444 (147) Hong Kong Dollar Sell 1/16/13 1,452,297 1,452,374 77 Japanese Yen Buy 1/16/13 330,820 348,610 (17,790) Malaysian Ringgit Buy 1/16/13 1,659,325 1,662,618 (3,293) Mexican Peso Buy 1/16/13 1,602,997 1,595,047 7,950 New Zealand Dollar Sell 1/16/13 508,831 506,501 (2,330) Norwegian Krone Sell 1/16/13 1,205,477 1,188,036 (17,441) Polish Zloty Buy 1/16/13 1,428,453 1,397,595 30,858 Russian Ruble Buy 1/16/13 1,685,834 1,656,787 29,047 South Korean Won Buy 1/16/13 147,591 145,442 2,149 Swedish Krona Buy 1/16/13 2,101,741 2,085,365 16,376 Taiwan Dollar Buy 1/16/13 1,899,577 1,904,693 (5,116) Turkish Lira Buy 1/16/13 1,085,194 1,081,104 4,090 Royal Bank of Scotland PLC (The) British Pound Buy 1/16/13 3,433,967 3,398,953 35,014 British Pound Sell 1/16/13 3,433,967 3,402,398 (31,569) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 2,530,338 2,534,853 (4,515) Brazilian Real Buy 1/16/13 2,140,161 2,079,296 60,865 British Pound Sell 1/16/13 6,259,599 6,196,852 (62,747) Canadian Dollar Sell 1/16/13 3,099,875 3,100,422 547 Colombian Peso Buy 1/16/13 1,445,753 1,425,702 20,051 Czech Koruna Sell 1/16/13 957,545 942,789 (14,756) Euro Buy 1/16/13 3,263,808 3,220,789 43,019 Indonesian Rupiah Sell 1/16/13 467,618 468,595 977 Japanese Yen Buy 1/16/13 2,350,215 2,573,605 (223,390) Mexican Peso Buy 1/16/13 1,264,022 1,257,654 6,368 New Zealand Dollar Sell 1/16/13 479,930 477,961 (1,969) Norwegian Krone Sell 1/16/13 1,578,402 1,545,376 (33,026) Polish Zloty Buy 1/16/13 1,864,252 1,846,503 17,749 South Korean Won Buy 1/16/13 146,247 144,264 1,983 Swedish Krona Buy 1/16/13 1,640,766 1,615,083 25,683 Swiss Franc Sell 1/16/13 1,659,840 1,665,551 5,711 Thai Baht Buy 1/16/13 594,471 592,396 2,075 Turkish Lira Buy 1/16/13 1,189,993 1,184,979 5,014 UBS AG Australian Dollar Buy 1/16/13 8,291,914 8,316,142 (24,228) British Pound Buy 1/16/13 1,744,760 1,726,154 18,606 Canadian Dollar Sell 1/16/13 3,273,748 3,273,675 (73) Czech Koruna Sell 1/16/13 957,545 942,784 (14,761) Euro Buy 1/16/13 10,515,629 10,387,966 127,663 Japanese Yen Sell 1/16/13 6,718,309 7,204,323 486,014 Mexican Peso Buy 1/16/13 1,400,317 1,420,968 (20,651) New Zealand Dollar Sell 1/16/13 442,440 440,680 (1,760) Norwegian Krone Buy 1/16/13 951,214 908,438 42,776 Philippines Peso Buy 1/16/13 604,972 607,836 (2,864) Russian Ruble Buy 1/16/13 1,943,168 1,916,145 27,023 Singapore Dollar Buy 1/16/13 1,351,685 1,354,717 (3,032) Swedish Krona Sell 1/16/13 1,522 1,491 (31) Taiwan Dollar Buy 1/16/13 422,154 421,834 320 Thai Baht Buy 1/16/13 594,468 592,393 2,075 Turkish Lira Buy 1/16/13 2,160,149 2,157,038 3,111 WestPac Banking Corp. Australian Dollar Buy 1/16/13 4,530,020 4,537,361 (7,341) British Pound Sell 1/16/13 8,608,633 8,540,459 (68,174) Canadian Dollar Sell 1/16/13 3,099,372 3,099,390 18 Euro Buy 1/16/13 1,350,855 1,335,995 14,860 Japanese Yen Sell 1/16/13 4,195,906 4,421,263 225,357 Mexican Peso Buy 1/16/13 829,498 825,643 3,855 Total FUTURES CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 32 $3,640,035 Mar-13 $(5,661) Australian Government Treasury Bond 10 yr (Long) 117 14,983,030 Mar-13 11,200 Canadian Government Bond 10 yr (Long) 22 2,997,768 Mar-13 (2,743) Euro STOXX 50 Index (Short) 563 19,432,910 Mar-13 124,475 FTSE 100 Index (Short) 400 37,999,133 Mar-13 344,871 Japanese Government Bond 10 yr (Short) 3 4,974,318 Mar-13 28,033 Japanese Government Bond 10 yr Mini (Long) 22 3,647,071 Mar-13 (21,432) MSCI EAFE Index Mini (Long) 60 4,860,900 Mar-13 72,780 NASDAQ 100 Index E-Mini (Short) 472 25,065,560 Mar-13 94,829 OMXS 30 Index (Short) 268 4,565,126 Jan-13 6,182 Russell 2000 Index Mini (Long) 706 59,769,960 Mar-13 370,285 Russell 2000 Index Mini (Short) 46 3,894,360 Mar-13 (96,232) S&P 500 Index (Long) 17 6,035,425 Mar-13 (4,314) S&P 500 Index E-Mini (Long) 4,727 335,640,635 Mar-13 (245,804) S&P 500 Index E-Mini (Short) 275 19,525,000 Mar-13 14,575 S&P Mid Cap 400 Index E-Mini (Long) 772 78,597,320 Mar-13 697,116 S&P Mid Cap 400 Index E-Mini (Short) 386 39,298,660 Mar-13 306,903 SGX MSCI Singapore Index (Short) 36 2,122,484 Jan-13 3,360 SPI 200 Index (Short) 54 6,471,203 Mar-13 (46,152) Tokyo Price Index (Long) 244 24,263,404 Mar-13 2,108,281 Tokyo Price Index (Short) 151 15,015,467 Mar-13 (1,306,250) U.K. Gilt 10 yr (Long) 161 31,101,913 Mar-13 (56,907) U.S. Treasury Bond 30 yr (Long) 167 24,632,500 Mar-13 (344,718) U.S. Treasury Bond Ultra 30 yr (Long) 23 3,739,656 Mar-13 (78,208) U.S. Treasury Note 10 yr (Long) 72 9,560,250 Mar-13 (32,762) U.S. Treasury Note 10 yr (Short) 386 51,253,563 Mar-13 224,423 U.S. Treasury Note 5 yr (Long) 178 22,145,703 Mar-13 (8,682) U.S. Treasury Note 5 yr (Short) 413 51,383,008 Mar-13 18,575 U.S. Treasury Note 2 yr (Long) 101 22,267,344 Mar-13 6,121 U.S. Treasury Note 2 yr (Short) 162 35,715,938 Mar-13 (12,964) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 (premiums $59,483) (Unaudited) Counterparty Contract Fixed Obligation % to receive or (pay)/ Floating rate index/ Maturity date Expiration date/ strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 $1,545,000 $10,043 1.75/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 1,545,000 27,192 Total (E) Extended settlement date on premium. OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,396,000 (E) $460 3/20/15 0.45% 3 month USD-LIBOR-BBA $(628) 334,000 (E) 10,119 3/20/43 3 month USD-LIBOR-BBA 2.60% (3,481) 100,000 (E) 1,093 3/20/23 3 month USD-LIBOR-BBA 1.75% (17) 10,291,000 (E) 16,078 3/20/18 3 month USD-LIBOR-BBA 0.90% 15,151 11,500,000 (E) (12,026) 3/20/15 3 month USD-LIBOR-BBA 0.45% (3,056) GBP 2,287,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (573,163) Citibank, N.A. $217,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 6,388 Credit Suisse International 4,836,000 (E) 5,599 3/20/15 0.45% 3 month USD-LIBOR-BBA 1,827 11,729,000 (E) (111,247) 3/20/23 1.75% 3 month USD-LIBOR-BBA 18,944 589,000 (E) 4,760 3/20/23 3 month USD-LIBOR-BBA 1.75% (1,778) 2,573,000 (E) (158) 3/20/18 0.90% 3 month USD-LIBOR-BBA 74 3,149,000 (E) (82,960) 3/20/43 2.60% 3 month USD-LIBOR-BBA 45,267 MXN 23,310,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 145,364 Deutsche Bank AG $40,842,000 (E) 51,456 3/20/15 0.45% 3 month USD-LIBOR-BBA 19,599 1,258,000 (E) 8,480 3/20/23 3 month USD-LIBOR-BBA 1.75% (5,484) 1,512,000 (E) (1,183) 3/20/18 3 month USD-LIBOR-BBA 0.90% (1,319) MXN 23,310,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 151,980 Goldman Sachs International $1,724,000 (E) 23,438 3/20/23 3 month USD-LIBOR-BBA 1.75% 4,302 957,000 (E) 47,480 3/20/43 3 month USD-LIBOR-BBA 2.60% 8,511 GBP 2,287,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 278,744 JPMorgan Chase Bank N.A. $6,465,000 (E) 12,100 3/20/18 0.90% 3 month USD-LIBOR-BBA 12,682 CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (61,077) CAD 3,583,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 20,672 MXN 8,850,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (52,371) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (67,606) MXN 3,330,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 22,376 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (155,779) MXN 12,390,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 69,398 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum appreciation Barclays Bank PLC $406,800 (E) $(4,202) 3/20/23 1.75% 3 month USD-LIBOR-BBA $314 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $5,913,472 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $1,304 1,236,252 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 273 8,078 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 17 44,523 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (63) 4,420,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (79,410) 41,627 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 65 105,434 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 199 882,716 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,640 1,903,787 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,990 950,918 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,493 177,167 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 334 575,312 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,084 416,921 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 786 Citibank, N.A. 1,055,636 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,658 baskets 603 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (178,754) units 9,015 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (1,486,464) units 4,841 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (798,222) Credit Suisse International $3,978,840 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 17,640 Goldman Sachs International 2,530,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 20,291 1,897,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 13,320 75,520 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 163 3,244,025 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 716 561,135 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,411 1,012,661 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 223 1,044,284 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,625 247,362 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 622 83,197 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 18 6,199 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13 79,465 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (113) 95,433 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (136) 1,801,401 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,562) 1,710,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,162 1,710,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 5,686 1,710,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 6,163 1,710,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,830 GBP 1,067,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (35,014) GBP 1,067,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (40,564) GBP 2,134,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (16,917) GBP 1,067,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (8,684) GBP 1,067,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (41,044) JPMorgan Chase Bank N.A. $383,838 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 965 shares 966,887 — 10/22/13 (3 month USD-LIBOR-BBA plus 0.05%) iShares MSCI Emerging Markets Index 2,608,326 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA IG Series 19 Index BBB+/P $(11,995) $2,415,000 12/20/17 100 bp $(4,839) Citibank, N.A. DJ CDX NA IG Series 19 Index BBB+/P (8,019) 1,575,000 12/20/17 100 bp (3,352) Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 75,300 30,120,000 12/20/17 500 bp 295,076 DJ CDX NA IG Series 19 Index BBB+/P (20,067) 3,990,000 12/20/17 100 bp (8,243) Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P (134,090) 42,909,000 12/20/17 500 bp 179,002 Smurfit Kappa Funding, 7 3/4%, 4/1/15 BB-/F — EUR 435,000 9/20/13 715 bp 30,722 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 535 bp 30,397 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 477 bp 26,865 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $340,000 9/20/13 495 bp 10,934 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (100,848) 6,206,000 12/20/17 500 bp (55,564) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso MYR Malaysian Ringgit Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,566,905,594. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,532,133,466, resulting in gross unrealized appreciation and depreciation of $132,172,341 and $33,776,822, respectively, or net unrealized appreciation of $98,395,519. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $325,561,660 $116,278,417 $138,819,576 $115,300 $303,020,501 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,895,283. The fund received cash collateral of $1,916,234, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (E) Extended settlement date on premium. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $338,446,045 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,043,852 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,209,093 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,036,242. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $32,460,213 $22,612,306 $— Capital goods 43,306,114 14,104,316 93,306 Communication services 32,556,498 9,108,032 — Conglomerates 12,464,649 2,506,273 — Consumer cyclicals 77,069,795 28,576,810 6 Consumer staples 51,714,536 21,098,342 9,296 Energy 60,660,872 18,120,752 — Financials 106,925,059 54,947,359 — Health care 76,400,328 17,989,584 — Technology 132,153,737 15,646,818 — Transportation 5,952,968 4,978,416 — Utilities and power 18,770,722 6,779,131 — Total common stocks Commodity linked notes — 13,634,810 — Convertible bonds and notes — 737,916 — Convertible preferred stocks 144,846 416,451 — Corporate bonds and notes — 194,972,267 — Foreign government and agency bonds and notes — 9,781,864 — Investment Companies 11,657,903 244,638 — Mortgage-backed securities — 40,830,215 — Municipal bonds and notes — 207,659 — Preferred stocks — 1,591,146 — Purchased swap options outstanding — 72,478 — Senior loans — 4,521,781 — U.S. Government and Agency Mortgage Obligations — 71,414,983 — Warrants 2,055 1,848 9,835 Short-term investments 309,260,501 104,019,551 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $471,131 $— Futures contracts 2,169,180 — — Written swap options outstanding — (37,235) — Interest rate swap contracts — (73,453) — Total return swap contracts — 9,070 — Credit default contracts — 700,717 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $700,717 $— Foreign exchange contracts 2,151,597 1,680,466 Equity contracts 6,765,721 4,162,192 Interest rate contracts 1,417,161 1,866,912 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option (number of contracts) 5,000 Purchased swap option (contract amount) $48,100,000 Written equity option (number of contracts) 5,000 Written swap option (contract amount) $33,500,000 Futures (number of contracts) $11,000 Forward currency (contract amount) $466,200,000 OTC interest rate swap contracts (notional) $327,900,000 Central Cleared interest rate swap contracts (notional) $300,000 Total return swap contracts (notional) $85,900,000 OTC Credit default swap contracts (notional) $90,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
